Exhibit 10.3


 





CREDIT AGREEMENT
dated as of July 21, 2017,
among
MPLX LP,

The LENDERS Party Hereto
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 



WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
RBC CAPITAL MARKETS1,
Joint Lead Arrangers and Joint Bookrunners
JPMORGAN CHASE BANK, N.A.,
Syndication Agent
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
MIZUHO BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
ROYAL BANK OF CANADA,
Documentation Agents


 

1RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
 
ARTICLE I Definitions
1


SECTION 1.01.    Defined Terms
1


SECTION 1.02.    Classification of Loans and Borrowings
26


SECTION 1.03.    Terms Generally
27


SECTION 1.04.    Accounting Terms; GAAP
27


ARTICLE II The Credits
28


SECTION 2.01.    Commitments
28


SECTION 2.02.    Loans and Borrowings
28


SECTION 2.03.    Requests for Revolving Borrowings
29


SECTION 2.04.    Swingline Loans
29


SECTION 2.05.    Letters of Credit
30


SECTION 2.06.    Funding of Borrowings
36


SECTION 2.07.    Interest Elections
37


SECTION 2.08.    Termination and Reduction of Commitments
38


SECTION 2.09.    Repayment of Loans; Evidence of Debt
38


SECTION 2.10.    Prepayment of Loans
39


SECTION 2.11.    Fees
40


SECTION 2.12.    Interest
41


SECTION 2.13.    Alternate Rate of Interest
41


SECTION 2.14.    Increased Costs
42


SECTION 2.15.    Break Funding Payments
43


SECTION 2.16.    Taxes
44


SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
47


SECTION 2.18.    Mitigation Obligations; Replacement of Lenders
48


SECTION 2.19.    Illegality
50


SECTION 2.20.    Defaulting Lenders
50


SECTION 2.21.    Extension of Maturity Date
52


SECTION 2.22.    Commitment Increases
54


ARTICLE III Representations and Warranties
55


SECTION 3.01.    Organization; Powers
55


SECTION 3.02.    Authorization; Enforceability
55


SECTION 3.03.    Governmental Approvals; No Conflicts
55


SECTION 3.04.    Financial Condition; No Material Adverse Effect
56


SECTION 3.05.    Properties
56


SECTION 3.06.    Litigation and Environmental Matters
57


SECTION 3.07.    Compliance with Laws; No Default
57


SECTION 3.08.    Margin Regulations; Investment Company Status
57


SECTION 3.09.    Taxes
57


SECTION 3.10.    ERISA
57


SECTION 3.11.    Disclosure
57


SECTION 3.12.    Subsidiaries; Equity Investments
58


SECTION 3.13.    Anti-Corruption Laws and Sanctions
58


ARTICLE IV Conditions
58


SECTION 4.01.    Closing Date
58





i



--------------------------------------------------------------------------------





SECTION 4.02.    Conditions to All Extensions of Credit
59


SECTION 4.03.    Conditions Precedent to Each Incremental Commitment Effective
Date
60


ARTICLE V Affirmative Covenants
61


SECTION 5.01.    Financial Statements; Ratings Change and Other Information
61


SECTION 5.02.    Notices of Material Events
62


SECTION 5.03.    Existence; Conduct of Business
62


SECTION 5.04.    Payment of Taxes and other Obligations
62


SECTION 5.05.    Maintenance of Properties; Insurance
63


SECTION 5.06.    Books and Records; Inspection Rights
63


SECTION 5.07.    Compliance with Laws
63


SECTION 5.08.    Use of Proceeds and Letters of Credit
63


SECTION 5.09.    Maintenance of Separateness
64


SECTION 5.10.    Required Subsidiary Guarantors
64


SECTION 5.11.    Anti-Corruption Laws and Sanctions
64


SECTION 5.12.    Excluded Ventures
64


ARTICLE VI Negative Covenants; Financial Covenant
66


SECTION 6.01.    Indebtedness
66


SECTION 6.02.    Liens and Sale and Leaseback Transactions
67


SECTION 6.03.    Mergers, Fundamental Changes and Dispositions
68


SECTION 6.04.    Transactions with Affiliates
68


SECTION 6.05.    Fiscal Year; Accounting Principles
69


SECTION 6.06.    Change in Nature of Business
69


SECTION 6.07.    Restricted Payments
69


SECTION 6.08.    Changes in Organization Documents
69


SECTION 6.09.    Maximum Consolidated Leverage Ratio
69


ARTICLE VII Events of Default
70


ARTICLE VIII The Administrative Agent
72


SECTION 8.01.    Appointment and Authority
72


SECTION 8.02.    Rights as a Lender and Issuing Bank
72


SECTION 8.03.    Exculpatory Provisions
72


SECTION 8.04.    Reliance by Administrative Agent
73


SECTION 8.05.    Delegation of Duties
74


SECTION 8.06.    Resignation of Administrative Agent
74


SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders
75


SECTION 8.08.    No Other Duties, Etc
76


SECTION 8.09.    Administrative Agent May File Proofs of Claim
76


SECTION 8.10.    Release of Lien on Cash Collateral Upon Expiration of Letters
of Credit
76


ARTICLE IX Miscellaneous
77


SECTION 9.01.    Notices; Effectiveness; Communication
77


SECTION 9.02.    Waivers; Amendments
79


SECTION 9.03.    Expenses; Indemnity; Damage Waiver
80


SECTION 9.04.    Successors and Assigns
82


SECTION 9.05.    Survival
85


SECTION 9.06.    Counterparts; Integration; Effectiveness
86


SECTION 9.07.    Severability
86


SECTION 9.08.    Right of Setoff
86





ii



--------------------------------------------------------------------------------





SECTION 9.09.    Subsidiary Guarantees
87


SECTION 9.10.    Governing Law; Jurisdiction; Consent to Service of Process
87


SECTION 9.11.    WAIVER OF JURY TRIAL
88


SECTION 9.12.    Headings
88


SECTION 9.13.    Confidentiality
88


SECTION 9.14.    Interest Rate Limitation
89


SECTION 9.15.    USA PATRIOT Act
90


SECTION 9.16.    No Advisory or Fiduciary Responsibility
90


SECTION 9.17.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
90



SCHEDULES:    
Schedule 2.01     Commitments
Schedule 2.05     Existing Letters of Credit
Schedule 3.12     Subsidiaries; Other Equity Investments
Schedule 6.01     Existing Indebtedness
Schedule 6.02     Existing Liens
Schedule 6.04     Transactions with Affiliates


EXHIBITS:
Exhibit A     Form of Assignment and Assumption
Exhibit B     Form of Borrowing Request
Exhibit C     Form of Interest Election Request
Exhibit D     Form of Note
Exhibit E-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-2
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-4
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-1     Form of Incremental Commitment Activation Notice
Exhibit F-2     Form of New Lender Supplement
Exhibit G     Form of Subsidiary Guaranty






iii



--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of July 21, 2017, among MPLX LP, a Delaware limited
partnership, the LENDERS party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Period” means the period beginning with the quarter in which
payment of the purchase price for a Specified Acquisition is made and ending on
the earlier of (a) the last day of the second fiscal quarter following the
fiscal quarter in which such payment is made and (b) the date on which the
Borrower notifies the Administrative Agent that it desires to end the
Acquisition Period for such Specified Acquisition. As used above, “Specified
Acquisition” means any one or more transactions (i) consummated during a
consecutive twelve-month period pursuant to which the Borrower or any Subsidiary
acquires for an aggregate purchase price of not less than $50,000,000 (x) Equity
Interests in an entity that is (or becomes, after such acquisition) a Subsidiary
of the Borrower or of MPC, (y) Equity Interests in other entities or (z) other
property or assets (other than acquisitions of Equity Interests of a Person,
capital expenditures and acquisitions of inventory or supplies in the ordinary
course of business) of, or of an operating division or business unit of, any
other Person and (ii) which is designated by the Borrower (by written notice to
the Administrative Agent) as a “Specified Acquisition.”
“Act” has the meaning assigned to such term in Section 9.15.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder and under the other
Loan Documents, and any successor in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $2,250,000,000.
“Agreement” means this Credit Agreement, as it may from time to time be amended,
restated, supplemented or otherwise modified.





--------------------------------------------------------------------------------





“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1% per annum.
For purposes of this definition, the LIBO Rate for any day shall be based on the
rate appearing on Page LIBOR01 of the Reuters screen (or on any successor or
substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on such day, provided that if the LIBO Rate as so determined is
less than zero, then such rate shall be deemed to be zero for purposes of clause
(c) of this definition. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments (disregarding, to the extent applicable
pursuant to Section 2.20, any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment at such time. If all of the Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any permitted assignments
made hereunder and, to the extent applicable pursuant to Section 2.20, to any
Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or letter of credit fees payable
hereunder, as the case may be, the applicable rate per annum set forth in the
Ratings-Based Pricing Grid below under the caption “ABR Spread”, “Eurodollar
Spread for Eurodollar Loans and Letter of Credit Fee” or “Commitment Fee Rate”,
as the case may be, based upon the Applicable Ratings by Moody’s, S&P and Fitch,
respectively, as of such date:
Ratings-Based Pricing Grid
Pricing Level
Applicable Debt Ratings
(S&P/Moody’s/Fitch):
ABR
Spread
Eurodollar
Spread for Eurodollar
Loans and Letter of
Credit Fee
Commitment Fee
Rate
1
BBB+/Baa1/BBB+ or higher
0.125%
1.125%
0.125%
2
BBB/Baa2/BBB
0.250%
1.250%
0.150%
3
BBB-/Baa3/BBB-
0.500%
1.500%
0.200%
4
BB+/Ba1/BB+
0.750%
1.750%
0.250%
5
BB/Ba2/BB or below
1.000%
2.000%
0.300%



For purposes of the foregoing, (a) if only one Applicable Rating is available,
such available Applicable Rating will govern; (b) if at any time there is more
than one Applicable Rating and such Applicable Ratings are different (i) if
three Applicable Ratings are available either (x) the majority Applicable Rating
will govern if two Applicable Ratings are the same or (y) the middle Applicable
Rating will govern if all


2



--------------------------------------------------------------------------------





three Applicable Ratings differ, and (ii) if only two Applicable Ratings are
available, the higher Applicable Rating will govern, unless one of the
Applicable Ratings is two or more Levels lower than the other in which case the
Applicable Rate shall be determined by reference to the Level one rating lower
than the higher of the two Applicable Ratings; (c) for any day when no
Applicable Rating is in effect, the Applicable Rate shall be the rates set forth
opposite Level 5; and (d) if any Applicable Rating established by Moody’s, S&P
or Fitch shall be changed (other than as a result of a change in the rating
system of Moody’s, S&P or Fitch), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.
If the rating system of Moody’s, S&P or Fitch shall change, or if any of such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Rating” means, for each of Moody’s, S&P and Fitch, (a) the rating
assigned by such rating agency to the Borrower’s Index Debt, or (b) if such
rating agency shall not have in effect a rating referred to in the preceding
clause (a), then the rating assigned by such rating agency to the Facility.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner
& Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof),
Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and RBC Capital
Markets2.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent in
consultation with the Borrower.
“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the
 

2RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.


3



--------------------------------------------------------------------------------





date of such determination) upon which it may be so terminated plus the then
applicable penalty upon such termination and (b) the rental payments required to
be paid during the remaining term of such Sale and Leaseback Transaction
(assuming such termination provision is not exercised).


“Auto-Renewal Letter of Credit” has the meaning assigned to such term in Section
2.05(c).
“Availability Period” means the period from and including the Closing Date to
the earlier of the Maturity Date and the date of termination of the Commitments.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity), or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means MPLX LP, a Delaware limited partnership.
“Borrowing” means (a) Revolving Credit Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan, as the context may
require.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal


4



--------------------------------------------------------------------------------





property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.
“Cash Collateralize” or “cash collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Banks or the Swingline Lender (as applicable) and the
Lenders, as collateral for the Total LC Exposure, Obligations in respect of
Swingline Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the Issuing Bank(s) or the Swingline Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the applicable Issuing Bank(s) or the Swingline
Lender (as applicable). “Cash Collateral” or “cash collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits maturing, in each case, within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and
(f)    in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.
“Change in Control” means as of any date, (a) (i) failure of the Borrower to
own, directly or indirectly, 100% of the Equity Interests of MPLX Opco except to
the extent that such failure is as a result of a merger or consolidation of MPLX
Opco into the Borrower as permitted pursuant to Section 6.03, or (ii) failure of
the Borrower to own, directly or indirectly, 100% of the Equity Interests of MWE
except to the extent that such failure is as a result of a merger or
consolidation of MWE into the Borrower as permitted pursuant to Section 6.03,
(b) failure of MPC to own, directly or indirectly, at least 51% of the


5



--------------------------------------------------------------------------------





Equity Interests of the General Partner which are entitled to vote for the board
of directors or equivalent governing body of the General Partner or (c) failure
of the General Partner to be the sole general partner of, and to Control, the
Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority; provided, however, that for purposes of this
Agreement (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans or
Swingline Loans.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Operation Date” the date on which a Material Project is
substantially complete and commercially operable.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Revolving Credit Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such amount may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased by any Commitment Increase
from time to time pursuant to Section 2.22. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
the New Lender Supplement pursuant to which such Lender shall have assumed or
provided its Commitment, as applicable.
“Commitment Fees” has the meaning assigned to such term in Section 2.11(a).
“Commitment Increase” has the meaning assigned to such term in Section 2.22(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, any successor statute, and any rule, regulation,
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).
“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).


6



--------------------------------------------------------------------------------





“Compliance Certificate Delivery Date” with respect to a Quarter-End Date means
the earlier of (a) the date of delivery, pursuant to Section 5.01(c), of the
Compliance Certificate with respect to the reporting period ending on such
Quarter-End Date or (b) the date that such Compliance Certificate is required to
be delivered pursuant to Section 5.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period plus, (b) to the extent reducing
Consolidated Net Income for such period, and without duplication: (i) net
federal, state, local or foreign income or franchise tax expense; (ii) net
interest expense (including amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness),
amortization of capitalized interest and the net amount accrued (whether or not
actually paid) pursuant to any interest rate protection agreement during such
period (or minus the net amount receivable (whether or not actually received)
during such period); (iii) depreciation, depletion and amortization expense,
including amortization of intangibles; (iv) extraordinary expenses or loss and
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, (A) non-cash losses from dispositions not in the
ordinary course of business and (B) goodwill or intangible asset impairment);
and (v) any other non-cash charges to income (including non-cash charges (I)
relating to stock based compensation, (II) resulting from the decline in the
value of inventory due to the application of the lower of cost or market/net
realizable value valuation method, (III) relating to Swap Agreements, and (IV)
attributable to non-cash write-downs of assets); minus, (c) to the extent
included in the calculation of Consolidated Net Income for such period, without
duplication, the sum of: (i) any extraordinary income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on dispositions not in the
ordinary course of business); (ii) any cash expenditures during such period on
account of any non-cash item which was added back to Consolidated EBITDA during
any prior period with respect to which a calculation of Consolidated EBITDA was
made under this Agreement (and provided that the cash expenditure does not
impact Consolidated Net Income in the period paid); (iii) any other unusual or
non-recurring non-cash income or gains; and (iv) any non-cash gains attributable
to non-cash write-ups of assets, all as determined for the Borrower and its
Subsidiaries on a consolidated basis.
For purposes of the foregoing clauses (a) and (b), without duplication,
Consolidated Net Income and consolidated expenses shall be adjusted with respect
to net income and expenses of non-Wholly Owned Subsidiaries, to the extent not
already excluded from Consolidated Net Income, to reflect only the Borrower’s
pro rata ownership interest therein.
Consolidated EBITDA for the relevant period shall be calculated after giving
effect, on a pro forma basis, to acquisitions and dispositions consummated
during such period of the following by the Borrower or its Subsidiaries, as if
such acquisition or disposition occurred on the first day of such period:
(w) more than 50% of the Equity Interests in any other Person, (x) Equity
Interests in any Person that is (or, in the case of an acquisition, that becomes
after such acquisition) a Subsidiary of the Borrower, (y) Equity Interests in
other Persons and (z) other property or assets (other than acquisitions or
dispositions of Equity Interests in a Person, capital expenditures and
acquisitions of inventory or supplies in the ordinary course of business) of, or
of an operating division or business unit of, any other Person. In the case of
any such acquisition, any such pro forma adjustment shall be at the Borrower’s
option, and in the case of any such dispositions, the Borrower may elect to
exclude the pro forma effect of dispositions to the extent that the aggregate
consideration received by the Borrower and its Subsidiaries in connection with
such excluded dispositions does not exceed $50,000,000 during any period of four
fiscal quarters. In the case of any such acquisition of property or assets
(either directly or indirectly through the acquisition of


7



--------------------------------------------------------------------------------





Equity Interests of any Person holding such property or assets) that were not in
operation or otherwise did not constitute a “business” (as described in Rule
11-01(d) of Regulation S-X promulgated under the Exchange Act) during the period
of four fiscal quarters preceding the consummation of such acquisition, the pro
forma adjustment may be calculated on the basis of, at the Borrower’s option,
either (i) annualizing the Consolidated EBITDA attributable to the operations of
such property or assets for the portion of the relevant period elapsed
subsequent to the consummation of such acquisition or (ii) solely if less than a
full fiscal quarter has elapsed subsequent to the consummation of such
acquisition and subject to the approval by the Administrative Agent as set forth
below, the projected Consolidated EBITDA attributable to the operation of such
property or assets for the 12-month period following the consummation of the
acquisition (such projected Consolidated EBITDA to be determined based on
customer contracts relating to such property or assets, the creditworthiness of
the other parties to such contracts, projected revenues from such contracts,
capital costs and expenses and other reasonable factors) (such calculation under
this clause (ii), the “Projected Acquired Assets EBITDA Adjustments”). Any pro
forma adjustments shall be calculated in good faith by the Borrower and shall be
supported by reasonably detailed calculations furnished together with the
Compliance Certificate delivered pursuant to Section 5.01(c) for the applicable
period; provided that in the case of any Projected Acquired Assets EBITDA
Adjustments, (A) the Borrower shall have delivered to the Administrative Agent a
proposed determination of such Projected Acquired Assets EBITDA Adjustments
setting forth pro forma adjustments of Consolidated EBITDA with respect to such
property or assets, together with reasonably detailed information with respect
thereto, and (B) as soon as reasonably practicable after delivery by the
Borrower of such proposed determination of Projected Acquired Assets EBITDA
Adjustments, and in any event within 10 Business Days following the Borrower’s
delivery, the Administrative Agent shall either (1) approve such determination
of Projected Acquired Assets EBITDA Adjustments (such approval not to be
unreasonably withheld, conditioned or delayed), (2) object to such determination
of Projected Acquired Assets EBITDA Adjustments based on application of criteria
set forth in clause (ii) above or (3) request additional information from the
Borrower as is reasonably necessary to approve or object to the Borrower’s
proposed determination. If the Administrative Agent objects to the Borrower’s
determination of Projected Acquired Assets EBITDA Adjustments or requests
additional information, the Borrower and Administrative Agent shall reasonably
cooperate to agree upon the determination of Projected Acquired Assets EBITDA
Adjustments as soon as is reasonably practicable.
Further, in connection with any Material Project, Consolidated EBITDA, for
purposes of calculating the ratio of Consolidated Total Debt to Consolidated
EBITDA and compliance with Section 6.09, may be modified so as to include
Material Project EBITDA Adjustments, as provided in Section 6.09.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, provided that there shall be excluded from such net income (to the
extent otherwise included therein) the income (or loss) of Excluded Ventures and
any other entity (other than a Subsidiary) in which the Borrower or any
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the Borrower or such Subsidiary in the form of
cash dividends or similar cash distributions. Further, when determining
Consolidated Net Income for any fiscal quarter, Consolidated Net Income shall
not include any undistributed net income of a Subsidiary to the extent that the
ability of such Subsidiary to make Restricted Payments to the Borrower or to a
Subsidiary is, as of the date of determination of Consolidated Net Income,
restricted by its Organization Documents, any Contractual Obligation (other than
pursuant to this Agreement), or any applicable law.
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term


8



--------------------------------------------------------------------------------





Indebtedness) of the Borrower and the Subsidiaries and (ii) goodwill and other
business combination related intangible assets of the Borrower and the
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP, all as reflected in the consolidated financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
5.01(a) or Section 5.01(b) (or, prior to the first delivery of such financial
statements, the consolidated financial statements of the Borrower referred to in
Section 3.04(b)); provided that the assets of Excluded Ventures and the
liabilities of Excluded Ventures shall be excluded from calculation of
Consolidated Net Tangible Assets. For purposes of this definition, the amount of
assets and liabilities of any non-Wholly Owned Subsidiary shall be included or
deducted, as the case may be, only to the extent of the proportional Equity
Interest directly or indirectly owned by the Borrower in such Subsidiary,
provided that, in the case of any such liabilities, to the extent such
liabilities are recourse to the Borrower or any other Subsidiary, the full
amount of such liabilities that are so recourse shall be deducted for purposes
of this definition.
“Consolidated Total Debt” means, at any date, without duplication the aggregate
amount of the Debt of the Borrower and its Subsidiaries as of such date
determined on a consolidated basis. For purposes of this definition, “Debt”
means Indebtedness of the type specified in clause (a), (b), (c) or (g),
clause (h) or (i) (so long as obligations specified in such clause are not
contingent) or clause (f) (if the Guarantees specified in such clause are of
Indebtedness of the type referred to above) of the definition of “Indebtedness”.
If (x) on or prior to a Quarter-End Date the Borrower or a Subsidiary has
designated any Debt constituting Material Indebtedness (“Designated Material
Debt”) to be repaid on or before the Compliance Certificate Delivery Date with
respect to such Quarter-End Date (whether such repayment is due to stated
maturity, an irrevocable prepayment or redemption notice, a tender offer or
otherwise), (y) on or prior to such Quarter-End Date the Borrower or a
Subsidiary has issued new Debt that is included in the calculation of
Consolidated Total Debt as of such Quarter-End Date (“New Debt”) for the stated
purpose of, among other things, repaying or redeeming the Designated Material
Debt, and (z) on such Quarter-End Date an amount equal to the net cash proceeds
of the New Debt (or, if less, an amount sufficient to repay or redeem the
Designated Material Debt) is held by the Borrower or such Subsidiary as
unrestricted cash and cash equivalents (in both cases not subject to any Liens
other than inchoate Liens arising by operation of law or Liens in favor of the
trustee or agent or holders of the Designated Material Debt) or deposited with
the trustee or agent or holders of the Designated Material Debt (the amount so
held or deposited is herein referred to as the “Available Cash Amount”), then at
the option of the Borrower, Designated Material Debt in an amount not to exceed
the amount of the New Debt or the Available Cash Amount may be excluded from the
calculation of Consolidated Total Debt on such Quarter-End Date.
Notwithstanding the foregoing, Indebtedness of a non-Wholly Owned Subsidiary of
a Person shall be included in Consolidated Total Debt only to the extent of the
Borrower’s proportional interest therein, unless such Indebtedness is recourse
to the Borrower or any Subsidiary, in which case the full amount of such
Indebtedness that is recourse to the Borrower or any Subsidiary shall be
included in the calculation of Consolidated Total Debt.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


9



--------------------------------------------------------------------------------





“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless (in
the case of this clause (iii)) such Lender notifies the Administrative Agent in
writing that such failure is the result of a good faith dispute with respect to
the requirement to pay such amount, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Borrower’s or such Credit Party’s
receipt of such certification in form and substance satisfactory to the Borrower
or such Credit Party, as applicable, and the Administrative Agent, (d) has
become the subject of a Bankruptcy Event or (e) has, or has a Lender Parent that
has, become the subject of a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (e) above will be conclusive and binding absent manifest error.
“Designated Material Debt” has the meaning set forth in the definition of
Consolidated Total Debt.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


10



--------------------------------------------------------------------------------





“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund or (e) any other Person that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) and that
extends credit or makes or purchases loans in the ordinary course of its
business, other than, in each case, (i) a Defaulting Lender or a Lender Parent
thereof, (ii) the Borrower or any Subsidiary or other Affiliate of the Borrower
or (iii) a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or the General Partner, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal


11



--------------------------------------------------------------------------------





Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b) or Section 2.21(c)) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.16, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Excluded Venture” means each subsidiary of the Borrower that has been
designated by the Borrower as an Excluded Venture pursuant to Section 5.12(a)
and, pursuant to Section 5.12(e), any subsidiary of such Excluded Venture.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 20, 2014, as amended and restated as of October 27, 2015, among the
Borrower, the issuing banks party thereto, the lenders party thereto and Wells
Fargo Bank, National Association, as administrative agent.
“Existing Letters of Credit” means each letter of credit issued for the account
of the Borrower under the Existing Credit Agreement that is (a) outstanding on
the Closing Date and (b) listed on Schedule 2.05.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.21(a).
“Existing MPC 364-Day Credit Agreement” means the 364-Day Revolving Credit
Agreement dated as of July 20, 2016, among MPC, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.


12



--------------------------------------------------------------------------------





“Existing MPC Four-Year Credit Agreement” means the Four-Year Revolving Credit
Agreement dated as of July 20, 2016, among MPC, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
“Extending Lender” has the meaning assigned to such term in Section 2.21(b).
“Facility” means the revolving credit facility provided for herein.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into or any official rules or legislation implementing any
such intergovernmental agreement, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any current or future regulations or official
interpretations of the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero.
“Fee Letters” means, collectively, each fee letter executed by the Borrower and
one or more of the Administrative Agent and the Arrangers in connection with the
Facility or this Agreement, in each case solely to the extent as any such letter
relates to the Facility or this Agreement.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or vice president of finance of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary or assistant secretary of such Person shall
have, theretofore (including on the Closing Date) or concurrently therewith,
delivered an incumbency certificate to the Administrative Agent as to the
authority of such Person.
“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“General Partner” means (a) MPLX GP LLC, a Delaware limited liability company,
or (b) any successor to the Person referred to in clause (a) as the General
Partner of the Borrower (as such term is defined in the Borrower’s partnership
agreement).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).


13



--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).
Notwithstanding the foregoing, to the extent that at any time after the Closing
Date the Borrower or its Subsidiaries guarantee (x) the obligations of Crowley
Blue Water Partners LLC under the Amended and Restated Chapter 537 Reserve Fund
and Financial Agreement, dated June 30, 2016, between Crowley Blue Water
Partners LLC and the United States of America, Contract No. MA-14402, or (y) the
obligations of Crowley Tankers II, LLC, Crowley Tanker Charters III, LLC,
Crowley Tankers IV, LLC and/or Crowley Tankers V, LLC under that certain Amended
and Restated Senior Secured Term Loan Agreement, dated September 30, 2015 (in
each case, as amended, restated, supplemented or otherwise modified from time to
time, so long as the amount of the obligations of the Borrower and its
Subsidiaries in respect of any such guarantee would not exceed the amount of the
obligation of MPC in respect of its guarantee thereof as in effect on the
Closing Date), such guarantee shall not constitute a Guarantee hereunder if and
for so long as the effectiveness of such obligations of the Borrower and its
Subsidiaries is conditioned upon or subject to the occurrence of certain events
(other than the failure of the primary obligor to pay or perform), which events
have not yet occurred.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.
“ICC Rule” has the meaning assigned to such term in Section 2.05(o).
“Increasing Lenders” has the meaning assigned to such term in Section 2.22(a).
“Incremental Commitment Activation Notice” means a notice substantially in the
form of Exhibit F-1.
“Incremental Commitment Effective Date” means any Business Day designated as
such in an Incremental Commitment Activation Notice or, if later, the first date
on which each condition set forth in


14



--------------------------------------------------------------------------------





Section 4.03 shall have been satisfied or waived with respect to the Commitment
Increase set forth therein.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and, if applicable, for
which reserves in conformity with GAAP have been provided), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person (other than, in the case of property owned or
acquired by the Borrower or any Subsidiary, Liens on Equity Interests in Joint
Ventures and Liens on Equity Interests in Excluded Ventures, in each case to the
extent permitted under Section 6.02(a)(ix)) whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of such property’s fair
market value, (f) all Guarantees by such Person of Indebtedness of others (other
than, in the case of the Borrower or any Subsidiary, Guarantees solely in the
form of Liens on Equity Interests in Joint Ventures and Liens on Equity
Interests in Excluded Ventures, in each case to the extent permitted under
Section 6.02(a)(ix)), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is legally liable therefor as a result of such Person’s
ownership interest in or other relationship with such other Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The Indebtedness of any Person shall not include endorsements of
checks, bills of exchange and other instruments for deposit or collection in the
ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 3.11.
“Information Memorandum” means the Confidential Information Memorandum dated
June 2017, relating to the Borrower and the Facility.
“Initial Borrowing” has the meaning assigned to such term in Section 2.22(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which, if in
writing, shall be substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each March,
June, September and December of each year, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of


15



--------------------------------------------------------------------------------





which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Swingline Loan is required to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter or, with the consent of each Lender, any other period,
as the Borrower may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period of one month or more
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“IRS” means the United States Internal Revenue Service.
“ISP” has the meaning assigned to such term in Section 2.05(o).
“Issuing Bank” means each of Wells Fargo Bank, National Association, JPMorgan
Chase Bank, N.A., Bank of America, N.A., Barclays Bank PLC, Citibank, N.A.,
Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Royal Bank of Canada
and any other Lender that becomes an Issuing Bank pursuant to Section 2.05(j),
in each case, in its capacity as an issuer of Letters of Credit hereunder, other
than any such Person that ceases to be an Issuing Bank pursuant hereto. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate (it being agreed that such Issuing Bank shall cause such
Affiliate to comply with the requirements of Section 2.05 with respect to such
Letters of Credit).
“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with a third party so long as such joint
venture entity does not constitute a Subsidiary or an Excluded Venture.
“LC Commitment” means (a) with respect to each of Wells Fargo Bank, National
Association, JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays Bank
PLC, Citibank, N.A., Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd.
and Royal Bank of Canada, $27,777,777 and (b) with respect to any Issuing Bank
that becomes an Issuing Bank hereunder pursuant to Section 2.05(j), the amount
agreed in a written agreement referred to in such Section, or, in each case,
such other amount as shall be agreed from time to time in writing by the
Borrower and such Issuing Bank (and notified in writing to the Administrative
Agent).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.20(c) of the LC Exposures of
Defaulting Lenders in effect at such time.


16



--------------------------------------------------------------------------------





“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.
“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any New Lender that
shall have become a party hereto pursuant to Section 2.22 and (c) any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit.
“LIBO Rate” means, for any Interest Period, the rate per annum equal to the ICE
Benchmark Administration Limited (or the successor thereto) LIBOR Rate
(“LIBOR”), as published on page LIBOR01 of Reuters screen (or on any successor
or substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. If the LIBO Rate determined as provided in this definition
would be less than zero, the LIBO Rate shall be deemed to be zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” means a Revolving Credit Loan or a Swingline Loan, as the context may
require.
“Loan Documents” means this Agreement, each New Lender Supplement, each
Subsidiary Guaranty, any agreement designating an additional Issuing Bank as
contemplated by Section 2.05(j), each promissory note executed and delivered by
the Borrower under Section 2.09(e) (if any), each agreement creating or
perfecting rights in Cash Collateral and any other document executed by a Loan
Party and the Administrative Agent which contains a provision stating that it is
a “Loan Document” as herein defined.
“Loan Parties” means the Borrower and each Subsidiary Guarantor.
“MarkWest Hydrocarbon” means (a) MarkWest Hydrocarbon, L.L.C., a Delaware
limited liability company, and any successor thereto and (b) any transferee of
all or substantially all of the assets of any Person referred to in clause (a).
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, property or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents, or (c) a material adverse effect on the legality, validity, binding
effect or enforceability of any Loan Party of any Loan Document to which it is a
party.


17



--------------------------------------------------------------------------------





“Material Agreement” means (a) a material contract between or among one or more
Loan Parties or a Subsidiary thereof and one or more MPC Companies necessary for
the ongoing operation and business of a Loan Party or a Subsidiary and (b) any
agreement to which any Loan Party is a party which, if terminated or cancelled,
could reasonably be expected to have a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of a Loan Party or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Material Project” means the construction or expansion of any capital asset of
the Borrower, any Subsidiary, any Excluded Venture or any Joint Venture, the
aggregate actual or budgeted capital cost of which (in each case, including
capital costs expended prior to the acquisition by the Borrower, such
Subsidiary, such Excluded Venture or such Joint Venture, as applicable, and
including capital costs expended prior to the construction or expansion of such
asset) exceeds $50,000,000.
“Material Project EBITDA Adjustments” means, with respect to each Material
Project:
(a)    prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount (such amount, the “Projected Consolidated EBITDA”) equal
to the projected Consolidated EBITDA attributable to such Material Project
(including in the case of a Material Project of an Excluded Venture or Joint
Venture, the Borrower’s pro-rata share of projected Consolidated EBITDA of such
Excluded Venture or Joint Venture (calculated in accordance with the definition
of Consolidated EBITDA as if such Excluded Venture or Joint Venture were a
Subsidiary of the Borrower) attributable to the equity interest of the Borrower
in such Excluded Venture or Joint Venture) for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
Projected Consolidated EBITDA to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date and other reasonable factors),
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the fiscal quarter in which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation Date (provided that,
in the case of a Material Project of an Excluded Venture or a Joint Venture,
such actual Consolidated EBITDA shall be calculated in accordance with the
definition of Consolidated EBITDA as if such Excluded Venture or Joint Venture
were a Subsidiary of the Borrower)); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the Projected Consolidated EBITDA shall be reduced, in each of the four quarters
ending after the scheduled Commercial Operation Date to (but excluding) the
first full quarter after its actual Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75% and (v) longer than 365 days, 100%; and
(b)    thereafter, for the first full fiscal quarter following the Commercial
Operation Date and the immediately two succeeding fiscal quarters, the Projected
Consolidated EBITDA (calculated in the


18



--------------------------------------------------------------------------------





manner set forth in clause (a) above) for the fiscal quarters constituting the
balance of the four full fiscal quarter period following such Commercial
Operation Date may, at the Borrower’s option, be added to actual Consolidated
EBITDA for such fiscal quarters (provided that in the event the actual
Consolidated EBITDA attributable to such Material Project for any full fiscal
quarter after the Commercial Operation Date shall materially differ from the
Projected Consolidated EBITDA for such fiscal quarter, the Projected
Consolidated EBITDA attributable to such Material Project for any remaining
fiscal quarters included in the foregoing calculation shall be redetermined).
In the event that the Borrower intends to include Material Project EBITDA
Adjustments with respect to any Material Project, then:
(A)    prior to the delivery of the first Compliance Certificate in which
Material Project EBITDA Adjustments are made with respect to such Material
Project in the amount permitted pursuant to clause (a), the Borrower shall have
delivered to the Administrative Agent a proposed determination of such Material
Project EBITDA Adjustments setting forth pro forma projections of Consolidated
EBITDA with respect to such Material Project, together with reasonably detailed
supporting information with respect thereto, and indicating the scheduled
Commercial Operation Date, which may be in the form of a schedule comparable in
scope and detail to the sample schedule titled “Worksheet – Material Project
Adjustments” provided to the administrative agent under the Existing Credit
Agreement; and
(B)    as soon as reasonably practicable after delivery by the Borrower of such
proposed determination of Material Project EBITDA Adjustments pursuant to clause
(A) above, and in any event within 10 Business Days following the Borrower’s
delivery, the Administrative Agent shall either (1) approve such determination
of Material Project EBITDA Adjustments (such approval not to be unreasonably
withheld, conditioned or delayed), (2) object to such determination of Material
Project EBITDA Adjustments based on application of criteria set forth in clause
(a) of this definition, or (3) request additional information from the Borrower
as is reasonably necessary to approve or object to the Borrower’s proposed
determination. If the Administrative Agent objects to the Borrower’s
determination of Material Project EBITDA Adjustments or requests additional
information, the Borrower and Administrative Agent shall reasonably cooperate to
agree upon the determination of Material Project EBITDA as soon as is reasonably
practicable.
Material Project EBITDA Adjustments with respect to a Material Project shall not
be allowed unless approved by the Administrative Agent, prior to the delivery of
the first Compliance Certificate in which Material Project EBITDA Adjustments
are made with respect to such Material Project, as set forth in clause (B)
above.
Notwithstanding anything herein to the contrary, the aggregate amount of all
Material Project EBITDA Adjustments during any period shall be limited to 30% of
the total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or pro forma adjustments for acquisitions or dispositions).
“Maturity Date” means the fifth anniversary of the Closing Date, subject to the
extension thereof with respect to all or part of the Commitments pursuant to
Section 2.21(a); provided, however, that if such date is not a Business Day,
then the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.


19



--------------------------------------------------------------------------------





“Midstream Business” means either (a) gathering, transportation, treating,
processing, marketing or otherwise handling Hydrocarbons, or activities or
services reasonably related or ancillary thereto including, without limitation,
entering into Swap Agreements to support such business, or (b) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Code.
“MNPI” means material information concerning the Borrower, any Subsidiary, any
Excluded Venture, any Joint Venture or any Affiliate of any of the foregoing or
their securities that has not been disseminated in a manner making it available
to investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act. For purposes of this definition, “material
information” means information concerning the Borrower, any Subsidiary, any
Excluded Venture, any Joint Venture or any Affiliate of any of the foregoing, or
any of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“MPC” means Marathon Petroleum Corporation, a Delaware corporation.
“MPC Companies” means MPC and its Subsidiaries (other than the Borrower and its
Subsidiaries).
“MPLX Opco” means (a) MPLX Operations LLC, a Delaware limited liability company,
and any successor thereto and (b) any transferee of all or substantially all of
the assets of any Person referred to in clause (a).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“MWE” means (a) MarkWest Energy Partners, L.P., a Delaware limited partnership,
and any successor thereto and (b) any transferee of all or substantially all of
the assets of any Person referred to in clause (a).
“New Lender” has the meaning assigned to such term in Section 2.22(a).
“New Lender Supplement” has the meaning assigned to such term in Section
2.22(a).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” means, with respect to any extension of the Maturity Date
pursuant to Section 2.21, any Lender that has not consented to or has been
deemed not to have consented to such extension pursuant to Section 2.21.
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“non-Wholly Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or


20



--------------------------------------------------------------------------------





contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b) or Section 2.21(c)).
“Participant” has the meaning assigned to such term in Section 9.04(d).
“Participant Register” has the meaning assigned to such term in Section 9.04(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that (i) are not yet due, (ii) are not
more than 60 days past due and not subject to penalties for non-payment or
(iii) are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;
(c)    pledges and deposits made (i) in compliance with, or deemed trusts
arising in connection with, workers’ compensation, unemployment insurance and
other social security laws or regulations (other than Liens imposed by ERISA) or
(ii) in respect of letters of credit, bank guarantees, performance


21



--------------------------------------------------------------------------------





bonds or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(d)    Liens and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capital Lease Obligations), statutory obligations (other than Liens
imposed by ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(e)    judgment or attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g)    any Lien in favor of the United States of America, any state or any
agency, department, political subdivision or other instrumentality of either, to
secure partial, progress or advance payments to the Borrower or any Subsidiary
pursuant to the provisions of any contract or any statute;
(h)    Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;
(i)    Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $75,000,000;
(j)    Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;
(k)    Liens that are contractual rights of set-off;
(l)    Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;
(m)    contractual Liens arising under operating agreements, joint venture
agreements, partnership agreements, oil and gas leases, farmout agreements,
division orders, contracts for sale, transportation or exchange of oil and
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, terminal and storage agreements and other agreements
entered into in the ordinary course of any Loan Party’s or any Subsidiary’s
business that are customary in the Midstream Business, in each case granted to
secure compliance with the applicable agreement and limited to the property that
is the subject of the applicable agreement, provided that any such Liens are for
claims which are not delinquent or which are being contested in good faith and,
if applicable, for which adequate reserves have been maintained to the extent
required by GAAP, and provided further that any such Lien does not materially
impair the use of the property covered by such Lien for the purposes for which
such


22



--------------------------------------------------------------------------------





property is held by the Borrower or the applicable Subsidiary or materially
impair the value of such property subject thereto;
(n)    Liens on earnest money deposits made by a Loan Party or a Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder;
(o)    customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and
(p)    pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, insurance premiums, co-payment, co-insurance, retentions and
similar obligations (other than Indebtedness) to providers of insurance,
provided that such Liens are granted, and such obligations are incurred, in the
ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in Consolidated Total Debt.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pipe Line Holdings” means (a) MPLX Pipe Line Holdings LLC, a Delaware limited
liability company, and any successor thereto and (b) any transferee of all or
substantially all of the assets of any Person referred to in clause (a).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Quarter-End Date” means March 31, June 30, September 30 or December 31, as
applicable.
“Recipient” means, as applicable, the Administrative Agent, any Lender or any
Issuing Bank.
“Register” has the meaning assigned to such term in Section 9.04(c).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).


23



--------------------------------------------------------------------------------





“Required Lenders” means, at any time, subject to Section 2.20, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments of all
Lenders at such time.
“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer or the vice president of
finance of such Person or of the general partner of such Person; provided that,
when such term is used in reference to any document executed by, or a
certification of, a Responsible Officer, the secretary or assistant secretary of
such Person shall, at the request of the Administrative Agent, deliver an
incumbency certificate to the Administrative Agent as to the authority of such
individual.
“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Credit
Loans at such time, plus (b) such Lender’s LC Exposure at such time, plus
(c) (except for the purposes of calculating the commitment fee in accordance
with Section 2.11(a)) such Lender’s Swingline Exposure at such time.
“Revolving Credit Loan” has the meaning assigned to such term in Section 2.01.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to the rating agency business thereof.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person or any of its
Affiliates, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years, and (b) leases between
the Borrower and a Subsidiary or between Subsidiaries. For the avoidance of
doubt, the SMR Transaction (as defined in MWE’s Annual Report on Form 10-K for
the year ended December 31, 2014) and the transactions contemplated thereby
shall not be considered a Sale and Leaseback Transaction.
“Sanctioned Country” means a country, territory or region which is itself the
subject or target of any Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.


24



--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Significant Subsidiary” means any Subsidiary that is a Significant Subsidiary
as such term is defined in Regulation S-X promulgated under the Exchange Act.
Unless otherwise specified, all references herein to a Significant Subsidiary or
Significant Subsidiaries shall refer to a Significant Subsidiary or Significant
Subsidiaries of the Borrower.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsequent Borrowing” has the meaning assigned to such term in Section 2.22.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.
“Subsidiary” means any subsidiary of the Borrower that is not an Excluded
Venture.
“Subsidiary Guarantor” means, at any time, each Subsidiary of the Borrower that
is party to a Subsidiary Guaranty as a guarantor.
“Subsidiary Guaranty” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement and (c) any other derivative agreement or other similar agreement or
arrangement, in each case, including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.
“Swingline Exposure” means, with respect to any Lender at any time, (a) for each
Lender other than the Swingline Lender, such Lender’s Applicable Percentage of
the aggregate principal amount of all


25



--------------------------------------------------------------------------------





Swingline Loans outstanding at such time and (b) for the Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender as
Swingline Lender outstanding at such time (less the amount of participations
funded by other Lenders in such Swingline Loans).
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder, and any replacement Swingline Lender
designated pursuant to Section 8.06(d).
“Swingline Loan” has the meaning assigned to such term in Section 2.04.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.
“Total Revolving Credit Exposure” means at any time, the sum of (a) the
aggregate outstanding principal amount of all Revolving Credit Loans at such
time, plus (b) the Total LC Exposure at such time plus (c) the aggregate
outstanding principal amount of all Swingline Loans at such time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCP” has the meaning assigned to such term in Section 2.05(o).
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).
“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the Equity Interests of which are directly or indirectly
(through one or more wholly owned Subsidiaries) owned by such Person, excluding
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a


26



--------------------------------------------------------------------------------





“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Credit Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement), instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights, (f) with respect to the determination of any period of time,
the word “from” means “from and including” and the word “to” means “to but
excluding” and (g) reference to any law, rule or regulation means such as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being agreed, in
the case of any such amendment that is solely in respect of an accounting change
described in Financial Accounting Standards Board Accounting Standards
Codification 842 or 606 (or any other Accounting Standards Codifications having
a similar result or effect) (and related interpretations), that no amendment
fees shall be required to be paid by the Borrower to the Lenders (but the
Borrower shall be responsible for costs and expenses relating to such amendment
in accordance with the terms of this Agreement)). Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, for purposes of
calculations made pursuant to the terms of this Agreement or any other Loan
Document, (a) no effect shall be given to the Financial Accounting Standards
Board Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a capital lease thereunder where such lease (or
similar arrangement) would have been treated as an operating lease under GAAP as
in effect immediately prior to the effectiveness of the Financial Accounting
Standards Board Accounting Standards Codification 842, (b) no effect shall be
given to any election under Financial Accounting Standards Board Accounting
Standards Codification 825 (or any other Accounting Standards Codification
having a similar result or effect) (and related interpretations) to value any
Indebtedness of the Borrower or any Subsidiary at “fair value”, as defined
therein, (c) no effect shall be given to any treatment of Indebtedness in
respect of convertible debt


27



--------------------------------------------------------------------------------





instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (d) no effect shall be given to any valuation of Indebtedness below
its full stated principal amount as a result of application of Financial
Accounting Standards Board Accounting Standards Update No. 2015-03, it being
agreed that Indebtedness shall at all times be valued at the full stated
principal amount thereof.
ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving loans denominated in dollars to the
Borrower (each such loan, a “Revolving Credit Loan”) from time to time during
the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the Total Revolving Credit Exposure exceeding the Aggregate Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Credit Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Lenders ratably in accordance
with their respective Commitments. Each Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $250,000
and not less than $1,000,000, provided that a Swingline Loan may be in an amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 15 Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.


28



--------------------------------------------------------------------------------





SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, fax or electronic mail (in .pdf or .tif format) (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and, in the
case of a telephonic Borrowing Request, shall be confirmed promptly by hand
delivery, fax or electronic mail (in .pdf or .tif format) to the Administrative
Agent of a written Borrowing Request signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06, or, in
the case of an ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), the identity of the Issuing Bank
that has made such LC Disbursement.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Credit Loan to be made as
part of the requested Revolving Borrowing.
SECTION 2.04.    Swingline Loans.
(a)    General. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make loans denominated in dollars to the Borrower
(each such loan, a “Swingline Loan”) from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $100,000,000, (ii) the Total Revolving Credit Exposure exceeding the
Aggregate Commitments or (iii) the Revolving Credit Exposure of any Lender
exceeding its Commitment; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    Borrowing Procedures. To request a Swingline Loan, the Borrower shall
notify the Administrative Agent of such request by telephone, fax or electronic
mail (and, in the case of telephonic notice, promptly confirmed by hand
delivery, fax or electronic mail), not later than 2:00 p.m., New York City time,
on the day of the proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day), amount of
the requested Swingline Loan and, in the case of a Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
the identity of the Issuing Bank that has made such LC Disbursement. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the


29



--------------------------------------------------------------------------------





Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(c)    Participations in Swingline Loans; Repayment of Participations. The
Swingline Lender may, by written notice given to the Administrative Agent not
later than 12:00 noon, New York City time, on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will be required to participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by 12:00 noon, New York City time,
on a Business Day, no later than 2:00 p.m., New York City time on such Business
Day and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrower deemed made pursuant to
Section 4.02. Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
SECTION 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request that any Issuing Bank issue Letters of Credit for the
Borrower’s account, denominated in dollars and in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Availability Period, in support of obligations of the Borrower or any of its
Subsidiaries. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and


30



--------------------------------------------------------------------------------





conditions of this Agreement shall control. The Existing Letters of Credit will,
for all purposes of this Agreement (including paragraphs (d) and (e) of this
Section), be deemed to have been issued hereunder on the Closing Date and will,
for all purposes of this Agreement, constitute Letters of Credit. No Issuing
Bank shall be required to issue commercial Letters of Credit if such Issuing
Bank shall have advised the Borrower in writing on or prior to the Closing Date
(or, in the case of any Person that shall have become an Issuing Bank after the
Closing Date, on or prior to it becoming an Issuing Bank hereunder) that such
type of Letters of Credit is not approved for issuance hereunder by such Issuing
Bank.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal (other than an automatic renewal permitted pursuant to
paragraph (c) of this Section) or extension of an outstanding Letter of Credit
issued by any Issuing Bank), the Borrower shall hand deliver or fax (or transmit
by electronic communication, if arrangements for doing so have been approved by
the recipient) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form signed by the Borrower in connection with any such request. A
Letter of Credit shall be issued, amended, renewed or extended by the applicable
Issuing Bank only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
Total Revolving Credit Exposure shall not exceed Aggregate Commitments, (ii) the
Revolving Credit Exposure of any Lender shall not exceed its Commitment,
(iii) the portion of the Total LC Exposure attributable to Letters of Credit
issued by such Issuing Bank will not, unless such Issuing Bank shall so agree in
writing, exceed its LC Commitment and (iv) in the event the Maturity Date shall
have been extended as provided in Section 2.21, the Total LC Exposure
attributable to Letters of Credit expiring after any Existing Maturity Date
shall not exceed the Aggregate Commitments that shall have been extended to a
date after the latest expiration date of such Letters of Credit. Each Issuing
Bank agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (l) of this
Section. No Issuing Bank shall be under any obligation to issue, amend, renew or
extend any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing,
amending, renewing or extending such Letter of Credit, or any law, rule or
regulation applicable to such Issuing Bank or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such Issuing
Bank in good faith deems material to it;
(B)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $100,000;
or


31



--------------------------------------------------------------------------------





(C)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
No Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (x) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (y) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) unless a later date is otherwise agreed
to in writing by the applicable Issuing Bank and the Administrative Agent, the
date that is one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is three Business Days prior to the
Maturity Date; provided that any Letter of Credit may provide for the automatic
renewal thereof (each, an “Auto-Renewal Letter of Credit”). Once an Auto-Renewal
Letter of Credit has been issued by an Issuing Bank, the Lenders shall be deemed
to have authorized (but may not require) such Issuing Bank to permit the renewal
of such Letter of Credit at any time prior to the date set forth in clause (ii)
of this Section 2.05(c), provided that the expiry date of such Letter of Credit
shall be no later than the date set forth in clause (ii) of this Section
2.05(c).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, any reduction or termination of the Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of the ISP or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the relevant Issuing Bank shall be entitled to rely, and shall not incur
any liability for relying, upon the representation of and warranty of the
Borrower deemed made pursuant to Section 4.02.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 5:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 5:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, at its election and subject to the conditions to borrowing set


32



--------------------------------------------------------------------------------





forth herein, request in accordance with Section 2.03 or Section 2.04, as
applicable, that such payment be financed with an ABR Revolving Credit Borrowing
(if such LC Disbursement is not less than $1,000,000) or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Credit Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the applicable Issuing Bank shall promptly notify the
Administrative Agent thereof, and the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice (and in any event, if such notice is received
by 12:00 noon, New York City time, on a Business Day, no later than 2:00 p.m.,
New York City time on such Business Day and if received after 12:00 noon, New
York City time, on a Business Day, no later than 10:00 a.m., New York City time,
on the immediately succeeding Business Day), each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Credit Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of the ISP or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
any Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that the applicable
Issuing Bank shall be deemed to have exercised care


33



--------------------------------------------------------------------------------





in each such determination unless a court of competent jurisdiction shall have
determined by a final, non-appealable judgment that such Issuing Bank was
grossly negligent or acted with willful misconduct in connection with such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank and shall promptly
notify the Administrative Agent and the Borrower by telephone, fax or electronic
mail (and, in the case of telephonic notice, promptly confirmed by hand
delivery, fax or electronic mail) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Credit Loans; provided that
(i) if the Borrower makes such reimbursement on the date such LC Disbursement is
made, interest shall accrue for such day if such reimbursement is made after
2:00 p.m., New York City time, on such day and (ii) if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.
(i)    Termination of an Issuing Bank. Any Issuing Bank may be terminated at any
time upon not less than 10 Business Days’ prior written notice by the Borrower
to the Administrative Agent and such Issuing Bank. The Administrative Agent
shall notify the Lenders of any such termination of an Issuing Bank. After the
termination of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such termination, but shall not be required to
amend, renew or extend any such Letter of Credit or to issue additional Letters
of Credit.
(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Lender and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.


34



--------------------------------------------------------------------------------





(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
maintained with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Banks and the Lenders, an amount in
cash equal to the Total LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. The Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.10(c)
and Section 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits (in the event any
such investment is made pursuant to the following sentence), such deposits shall
not bear interest. The Administrative Agent shall not be required to invest any
such deposits; provided that if the Administrative Agent elects to invest any
such deposits, the Administrative Agent shall invest such deposits in one or
more types of Cash Equivalents, and such investments shall be at the Borrower’s
risk and expense. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall, notwithstanding
anything to the contrary in Section 2.17(b), be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Total LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral shall be less than the aggregate LC Exposure of all the Defaulting
Lenders) the consent of each Issuing Bank), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.10(c), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower to the
extent that, after giving effect to such return, the Total Revolving Credit
Exposure would not exceed the Aggregate Commitments and no Event of Default
shall have occurred and be continuing. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.20, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Event of Default shall have
occurred and be continuing.
(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on


35



--------------------------------------------------------------------------------





any Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.
(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.
(n)    Independence. The Borrower acknowledges that the rights and obligations
of the applicable Issuing Bank under each Letter of Credit are independent of
the existence, performance or nonperformance of any contract or arrangement
underlying such Letter of Credit, including contracts or arrangements between
such Issuing Bank and the Borrower and between the Borrower and the beneficiary
of such Letter of Credit.
(o)    Governing Rules. The Borrower agrees that an Issuing Bank may issue a
Letter of Credit subject to the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (2007 Revision)
or, at such Issuing Bank’s option, such later revision thereof in effect at the
time of issuance of such Letter of Credit (as so chosen for a Letter of Credit,
the “UCP”) or the International Standby Practices 1998, International Chamber of
Commerce Publication No. 590 or, at an Issuing Bank’s option, such later
revision thereof in effect at the time of issuance of such Letter of Credit (as
so chosen for a Letter of Credit, the “ISP”, and each of the UCP and the ISP, an
“ICC Rule”). An Issuing Bank’s privileges, rights and remedies under the ICC
Rules shall be in addition to, and not in limitation of, its privileges, rights
and remedies expressly provided for herein. The UCP and the ISP (or such later
revision of either) shall serve, in the absence of proof to the contrary, as
evidence of general banking usage with respect to the subject matter thereof.
The Borrower agrees that for matters not addressed by the chosen ICC Rule, each
Letter of Credit shall be subject to and governed by the laws of the State of
New York and applicable United States Federal laws. If, at the Borrower’s
request, a Letter of Credit expressly chooses a state or country law other than
New York State law and United States Federal law or is silent with respect to
the choice of an ICC Rule or a governing law, an Issuing Bank shall not be
liable for any payment, cost, expense or loss resulting from any action or
inaction taken by such Issuing Bank if such action or inaction is or would be
justified under an ICC Rule, New York law, applicable United States Federal law
or the law governing such Letter of Credit.
SECTION 2.06.    Funding of Borrowings.
(a)    Funding. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Credit Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b)    Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not


36



--------------------------------------------------------------------------------





make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the Loans comprising such Borrowing.
If the Borrower and such Lender shall both pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.07.    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the Borrower may, at any time
and from time to time, elect to convert such Revolving Borrowing to a different
Type or to continue such Revolving Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Revolving Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Revolving
Borrowing, and the Loans comprising each such portion shall be considered a
separate Revolving Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, fax or electronic mail
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, fax or electronic mail to the Administrative Agent of a
written Interest Election Request signed by the Borrower. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Revolving
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Revolving Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing; and


37



--------------------------------------------------------------------------------





(iv)    if the resulting Revolving Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Revolving Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default under clause (h) or (i) of Article VII has occurred and is
continuing, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, notifies the
Borrower of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Revolving Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.08.    Termination and Reduction of Commitments.
(a)    Unless previously terminated pursuant to the terms of this Agreement, the
Commitments shall terminate on the Maturity Date (as it may be extended with
respect to some or all of the Commitments pursuant to Section 2.21(a)).
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $20,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Total Revolving Credit Exposure would exceed the Aggregate
Commitments.
(c)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that any such notice of termination or reduction of the
Commitments may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the applicable Lenders in accordance with their respective
Commitments.
SECTION 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay, without premium or
penalty (subject to Section 2.15), (i) to the Administrative Agent, for the
account of each Lender, the then unpaid


38



--------------------------------------------------------------------------------





principal amount of each Revolving Credit Loan of such Lender on the Maturity
Date and (ii) to the Swingline Lender, the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Borrowing of Revolving Credit Loans is made, the Borrower shall
repay all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, in
the case of Eurodollar Loans, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender substantially in the form of
Exhibit D. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein.
SECTION 2.10.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (subject to
Section 2.15), subject to prior notice in accordance with paragraph (b) of this
Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, on the same Business Day as the date of prepayment, or (iii) in the
case of prepayment of a Swingline Loan, not later than 2:00 p.m., New York City
time, on the same Business Day as the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment of any Borrowing may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each


39



--------------------------------------------------------------------------------





partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
(c)    If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Aggregate Commitments on such date,
the Borrower shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Loans owing by the Borrower in an aggregate amount sufficient to reduce the
Total Revolving Credit Exposure to an amount not exceeding the Aggregate
Commitments on such date. If any such excess remains after prepayment in full of
the aggregate outstanding Loans, the Borrower shall provide cash collateral in
the manner set forth in Section 2.05(k) in an amount equal to 100% of such
excess.
SECTION 2.11.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fees”), which shall accrue at the
Applicable Rate on the daily amount (if any) by which the Commitment of such
Lender exceeds the Revolving Credit Exposure of such Lender during the period
from and including the Closing Date to but excluding the date on which such
Commitment terminates. Accrued Commitment Fees shall be payable in arrears on
the first Business Day following the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Closing Date. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to each
Issuing Bank, for its own account, a fronting fee with respect to each Letter of
Credit issued by it in the amount agreed between such Issuing Bank and the
Borrower prior to the issuance of such Letter of Credit, on the average daily
amount of the Total LC Exposure attributable to such Letter of Credit (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the date of issuance of such Letter of Credit to but
excluding the date on which there ceases to be any LC Exposure attributable to
such Letter of Credit and (iii) to each Issuing Bank, for its own account, such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
on the first Business Day following such last day, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 30 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The amount of participation and fronting fees payable
hereunder shall be set forth in a written invoice or other notice delivered to
the Borrower by the Administrative Agent or, in the case of fronting fees, by
the applicable Issuing Bank.


40



--------------------------------------------------------------------------------





(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.
SECTION 2.12.    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.000% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a voluntary prepayment of an ABR Revolving Credit Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent in
accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.
SECTION 2.13.    Alternate Rate of Interest.
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted


41



--------------------------------------------------------------------------------





LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Revolving Borrowing to,
or continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Revolving Borrowing.
SECTION 2.14.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing (or
maintaining any Loan or of maintaining its obligation to make any Loan) or to
increase the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or any other
amount) then, subject to paragraphs (c) and (d) of this Section, upon request of
such Lender, such Issuing Bank or such other Recipient, the Borrower will pay to
such Lender, such Issuing Bank or such other Recipient, as the case may be,
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Bank determines in
good faith that any Change in Law affecting such Lender or such Issuing Bank or
any lending office of such Lender or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment of
or the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time, subject to paragraphs
(c)


42



--------------------------------------------------------------------------------





and (d) of this Section, the Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered; provided that such Lender or such
Issuing Bank is generally seeking, or intends generally to seek, compensation
from similarly situated borrowers under similar credit facilities (to the extent
such Lender or such Issuing Bank has the right under such similar credit
facilities to do so) with respect to such Change in Law regarding capital or
liquidity requirements.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, including a description of the basis for
such claim for compensation and a calculation of such amount or amounts, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower in
writing of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (other than as a result of
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 2.21(c) or (e) the operation of Section 2.22 on any
Incremental Commitment Effective Date, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event in accordance with the terms of this Section. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, including in reasonable detail a description
of the basis for such compensation and a calculation of such amount or amounts,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.


43



--------------------------------------------------------------------------------





SECTION 2.16.    Taxes.
(a)    Withholding of Taxes; Gross-Up.Each payment by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by any applicable law. If any Withholding Agent determines in good
faith that it is required under applicable law to deduct or withhold any Tax
from any such payment, then such Withholding Agent shall be entitled to make
such deduction or withholdings and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and, if such Tax is an Indemnified Tax, then the sum payable by such Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by the Borrower and the other Loan Parties. The
Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 20 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount then due to the Administrative Agent under this paragraph.


44



--------------------------------------------------------------------------------





(f)    Status of Lenders.(i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), Section 2.16(f)(ii)(B) and Section 2.16(f)(ii)(D) below) shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described


45



--------------------------------------------------------------------------------





in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-3 or
Exhibit E-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine any withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (D), the term “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts paid pursuant to this Section 2.16), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.16 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying


46



--------------------------------------------------------------------------------





party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.16(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.16(g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(i)    Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Except as provided in Section 2.05(e), the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, or of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without any defense, set off, recoupment or
counterclaim. The Borrower shall make each reimbursement of LC Disbursements
required to be made by it prior to the time for such payments set forth in
Section 2.05(e). Any amounts received after the time set forth above or in
Section 2.05(e), as applicable, on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to such account of the Administrative
Agent in the United States as the Administrative Agent may specify from time to
time, except that payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and payments pursuant to Section
2.14, Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Credit Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a proportion of the


47



--------------------------------------------------------------------------------





aggregate amount of its Revolving Credit Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon greater than its
Applicable Percentage thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact,
(b) purchase (for cash at face value) participations in the Revolving Credit
Loans and participations in LC Disbursements and Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Loans and participations in LC Disbursements
and Swingline Loans; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including any
payment made by the Borrower in connection with any extension of the Maturity
Date in accordance with Section 2.21 or any Commitment Increase in accordance
with Section 2.22) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Loans or
participations in LC Disbursements or Swingline Loans to any Person that is an
Eligible Assignee. The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d) or 2.05(e), Section 2.06(b),
Section 2.16(e), Section 2.17(d) or Section 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the
Swingline Lender or the applicable Issuing Bank to satisfy such Lender’s
obligations to such Person under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates,


48



--------------------------------------------------------------------------------





if, in the judgment of such Lender, such designation or assignment and
delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or Section 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16 and, in each case, such Lender has declined
or is unable to designate a different lending office, or to assign and delegate
its rights and obligations, in accordance with Section 2.18(a), (ii) any Lender
becomes a Defaulting Lender or (iii) any Lender refuses to consent to any
proposed amendment, modification, waiver or consent with respect to any
provision hereof that requires the unanimous approval of all Lenders, or the
approval of each of the Lenders affected thereby (in each case in accordance
with Section 9.02), and the consent of the Required Lenders shall have been
obtained with respect to such amendment, modification, waiver or consent, then
the Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights (other than its existing rights to
payment pursuant to Section 2.14 or Section 2.16) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have (x) paid to the
Administrative Agent the processing and recordation fee (if any) specified in
Section 9.04, and (y) received the prior written consent of the Administrative
Agent (with respect to any assignee that is not already a Lender or an Affiliate
of a Lender), each Issuing Bank and the Swingline Lender, which consent shall
not unreasonably be withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
any amounts under Section 2.15), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment and
delegation will result in a reduction in such compensation or payments, (D) in
the case of any such assignment and delegation resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and delegation and any contemporaneous assignments,
delegations and consents, the applicable amendment, modification, waiver or
consent can be effected and (E) such assignment and delegation does not conflict
with applicable law. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto (it being understood and agreed that such Lender
shall not be deemed to make the representations and warranties in such
Assignment and Assumption if such Lender has not executed such Assignment and
Assumption). In the case of an assignment pursuant to this Section by a Lender
that is an Issuing Bank, such Issuing Bank shall thereafter not be obligated to
issue, amend or extend any Letter of Credit and if any Letters of Credit issued
by such Issuing Bank remain outstanding at such time, its rights as an Issuing
Bank with respect to each such Letter of Credit, and the obligations of the
Borrower and the Lenders with respect thereto, shall continue in full force and
effect.


49



--------------------------------------------------------------------------------





SECTION 2.19.    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the LIBO Rate, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (b) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the ABR Loan, the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the ABR Loan, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the ABR
Loan), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
Loan applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, then:
(i)    the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.04(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.05(d) and Section 2.05(e)) shall be reallocated (effective as of
the date such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (for the
purposes of such


50



--------------------------------------------------------------------------------





reallocation, such Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lenders’ respective Applicable Percentages), but
only to the extent that (A) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the sum of all Non-Defaulting Lenders’ Commitments and
(B) after giving effect to any such reallocation, no Non-Defaulting Lender’s
Revolving Credit Exposure shall exceed such Non-Defaulting Lender’s Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three Business Days following
the Borrower’s receipt of written notice from the Administrative Agent,
(A) first, prepay such Defaulting Lender’s Swingline Exposure (other than any
portion thereof referred to in the parenthetical in such clause (i)) that has
not been reallocated and (B) second, cash collateralize for the benefit of the
applicable Issuing Banks only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (other than any portion thereof referred to in
the parenthetical in such clause (i)) that has not been reallocated in
accordance with the procedures set forth in Section 2.05(k) for so long as such
LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such portion of such Defaulting Lender’s LC Exposure during the
period such portion of such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv)    if any portion of such Defaulting Lender’s LC Exposure is reallocated
pursuant to clause (i) above, then all Letter of Credit participation fees that
otherwise would have been payable to such Defaulting Lender under Section
2.11(b) with respect to such Defaulting Lender’s reallocated LC Exposure shall
be payable to the Non-Defaulting Lenders in accordance with such Non-Defaulting
Lenders’ Applicable Percentages after giving effect to such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all Letter of Credit participation fees that otherwise would
have been payable to such Defaulting Lender under Section 2.11(b) with respect
to such Defaulting Lender’s unreallocated LC Exposure shall be payable to the
Issuing Banks, ratably based on the portion of such LC Exposure attributable to
Letters of Credit issued by each Issuing Bank, until and to the extent that such
LC Exposure is reallocated and/or cash collateralized pursuant to clause (i) or
(ii) above; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless it is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Swingline
Exposure or LC Exposure, as applicable, will be 100% covered by the Commitments
of the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).
In the event that a Bankruptcy Event with respect to any Lender Parent shall
have occurred following the Closing Date and for so long as such Bankruptcy
Event shall continue, no Issuing Bank shall be required to issue, amend, extend,
renew or increase any Letter of Credit, and the Swingline


51



--------------------------------------------------------------------------------





Lender shall not be required to fund any Swingline Loan, unless such Issuing
Bank or the Swingline Lender shall have entered into arrangements with the
Borrower or the applicable Lender reasonably satisfactory to such Issuing Bank
or the Swingline Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and on such date such Lender
shall purchase at par such of the Revolving Credit Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold Revolving Credit Loans in accordance with its Applicable
Percentage.
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.20 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Swingline Lender, the Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.
SECTION 2.21.    Extension of Maturity Date.
(a)    Request for Extension. Subject to Section 2.21(e), at any time, the
Borrower, by written notice to the Administrative Agent, may request an
extension of the Maturity Date to the date that is one year after the then
existing Maturity Date (such existing Maturity Date, the “Existing Maturity
Date”). The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall, in turn, in its sole discretion, not later than
20 days after delivery of such notice by the Administrative Agent to the
Lenders, notify the Administrative Agent in writing as to whether such Lender
consents to such extension. If any Lender shall fail to notify the
Administrative Agent in writing of its consent to any such request for extension
of the Maturity Date within 20 days after the delivery of such notice by the
Administrative Agent to the Lenders, such Lender shall be deemed to have not
consented to such extension. The Administrative Agent shall promptly notify the
Borrower of the consents received with respect to the Borrower’s request for an
extension of the Maturity Date. The Maturity Date may be extended pursuant to
this Section 2.21 on no more than two separate instances during the term of this
Agreement.
(b)    Lender Elections to Extend. If Lenders constituting the Required Lenders
consent in writing to any such request in accordance with Section 2.21(a), the
Maturity Date shall be extended to the date which is one year after the Existing
Maturity Date as to those Lenders that so consented (each, an “Extending
Lender”) but shall not be extended as to any Non-Extending Lender; provided that
no extension of the Maturity Date pursuant to this Section shall become
effective unless the Administrative Agent shall have received (i) a certificate
signed by a Responsible Officer of the Borrower, dated as of the effective date
of such extension, certifying that (A) as of and on such date, no Default has
occurred and is continuing and (B) the representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents are true
and correct in all material respects on and as of such date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case such representations and warranties continue to be
true and correct in all material respects as of such specified earlier date
(provided that, in the case of clause (B) above, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) and (ii) if requested
by the Administrative Agent, customary evidence of authority, secretary’s
certificates and opinions and, if any Subsidiary shall then be a Guarantor, a
customary reaffirmation agreement. Promptly following the occurrence of the
effective date of any such extension, the Administrative Agent shall notify the
Lenders thereof. To the extent that the Maturity Date is not


52



--------------------------------------------------------------------------------





extended as to any Non-Extending Lender pursuant to this Section 2.21 and the
Commitment of such Non-Extending Lender is not assigned and delegated in
accordance with Section 2.21(c) on or prior to the applicable Existing Maturity
Date, (A) the Commitment of such Non-Extending Lender shall automatically
terminate in whole on such Existing Maturity Date without any further notice or
other action by the Borrower, such Lender or any other Person and (B) the
principal amount of any outstanding Loans made by Non-Extending Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Non-Extending Lenders hereunder,
shall be due and payable on such Existing Maturity Date, and on such Existing
Maturity Date the Borrower shall also make such other prepayments of the Loans
pursuant to Section 2.10 as shall be required in order that, after giving effect
to the termination of the Commitments of, and all payments to, Non-Extending
Lenders pursuant to this sentence, (x) the Total Revolving Credit Exposure would
not exceed the Aggregate Commitments and (y) the Revolving Credit Exposure of
any Lender shall not exceed its Commitment; provided that such Non-Extending
Lender’s rights under Section 2.14, Section 2.15, Section 2.16 and Section 9.03,
and its obligations under Section 9.03, shall survive such Existing Maturity
Date for such Lender as to matters occurring prior to such date. It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Maturity Date.
(c)    Notification by Administrative Agent; Replacement of Non-Extending
Lenders. If, pursuant to Section 2.21(a), the Borrower requests an extension of
the Maturity Date and Lenders constituting the Required Lenders consent to such
request, then the Borrower may, at its sole expense and effort (including
payment of any applicable processing and recordation fees), require any
Non-Extending Lender, promptly following notice to such Non-Extending Lender and
the Administrative Agent, to assign its outstanding Loans and assign and
delegate, in each case without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights (other
than its existing rights to payment pursuant to Sections 2.14 and 2.16) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if such Lender accepts such assignment) and will agree to the applicable
request for extension; provided that (i) the Borrower shall have received the
prior written consent (which consent, in each case, shall not unreasonably be
withheld, conditioned or delayed) of (x) each Issuing Bank and the Swingline
Lender and (y) unless the assignee is already a Lender or an Affiliate of a
Lender, the Administrative Agent, (ii) such Non-Extending Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) such
assignment and delegation does not conflict with applicable law. In the case of
an assignment and delegation pursuant to this Section by a Lender that is an
Issuing Bank, such Issuing Bank shall thereafter not be obligated to issue,
amend or extend any Letter of Credit and if any Letters of Credit issued by such
Issuing Bank remain outstanding at such time, its rights as an Issuing Bank with
respect to each such Letter of Credit, and the obligations of the Borrower and
the Lenders with respect thereto, shall continue in full force and effect.
(d)    Issuing Banks; Swingline Lender. Notwithstanding the foregoing, the
Availability Period and the Maturity Date (without taking into consideration any
extension pursuant to this Section), as such terms are used in reference to any
Issuing Bank or any Letters of Credit issued by such Issuing Banks or the
Swingline Lender or any Swingline Loans made by the Swingline Lender, may not be
extended without the prior written consent of such Issuing Bank or the Swingline
Lender, as applicable (it being understood and agreed that, in the event any
Issuing Bank or the Swingline Lender shall not have consented to any such
extension, (i) such Issuing Bank or the Swingline Lender, as applicable, shall
continue to have all the rights and obligations of an Issuing Bank or the
Swingline Lender, as applicable, hereunder through the applicable Existing
Maturity Date (or the Availability Period determined on the


53



--------------------------------------------------------------------------------





basis thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Section 2.04, Section 2.05, Section 2.14, Section 2.16 and Section 9.03, as
applicable, as to Letters of Credit or Swingline Loans issued or made prior to
such time), and (ii) the Borrower shall cause the Total LC Exposure attributable
to Letters of Credit issued by such Issuing Bank and the Swingline Exposure to
be zero no later than the day on which such Total LC Exposure or Swingline
Exposure, as applicable, would have been required to have been reduced to zero
in accordance with the terms hereof without giving effect to any effectiveness
of the extension of the applicable Existing Maturity Date pursuant to this
Section (and, in any event, no later than the applicable Existing Maturity
Date)).
(e)    Maximum Five-Year Term. After giving effect to any extension pursuant to
this Section 2.21, the Maturity Date may not be more than five (5) years after
the effective date of such extension.
SECTION 2.22.    Commitment Increases.
(a)    Subject to Section 4.03, the Borrower and any one or more Lenders
(including New Lenders) may, from time to time, without the consent of any other
Lender (but with the consent of (i) the Administrative Agent (solely in the case
of any Increasing Lender that is not then a Lender or an Affiliate thereof),
each Issuing Bank and the Swingline Lender, in each case such consent not to be
unreasonably withheld, delayed or conditioned), agree that such Lenders
(including New Lenders) shall provide additional Commitments or increase the
amount of their Commitments (each, a “Commitment Increase”, and such Lenders and
New Lenders being collectively referred to as the “Increasing Lenders”) by
executing and delivering to the Administrative Agent an Incremental Commitment
Activation Notice specifying (i) the amount of such Commitment Increase and
(ii) the proposed applicable Incremental Commitment Effective Date.
Notwithstanding the foregoing, (A) the aggregate amount of Commitment Increases
obtained after the Closing Date shall not exceed $500,000,000 and (B) each
Commitment Increase shall be in an integral multiple of $5,000,000 and not less
than $25,000,000. No Lender shall have any obligation to participate in any
Commitment Increase unless it agrees to do so in its sole discretion. Any bank,
financial institution or other entity that is an Eligible Assignee (and has
provided to the Administrative Agent an Administrative Questionnaire and any
applicable tax forms required under Section 2.16(f) with respect to such entity)
that elects to become a “Lender” under this Agreement in connection with any
Commitment Increase shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit F-2, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
(b)    (i) The commitments under each Commitment Increase shall be deemed for
all purposes part of the Commitments, (ii) each Lender (including any New
Lender) participating in such Commitment Increase shall become a Lender with
respect to the Commitments and all matters relating thereto and (iii) the
commitments under each Commitment Increase shall have the same terms as the
Commitments. On the Incremental Commitment Effective Date for any Commitment
Increase, (A) the aggregate principal amount of the Revolving Credit Loans
outstanding (the “Initial Borrowings”) immediately prior to the Commitment
Increase on the Incremental Commitment Effective Date shall be deemed to be
repaid, (B) each Increasing Lender that shall have had a Commitment prior to the
Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to the difference between (1) the product of (x) such Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (y) the amount of each Subsequent Borrowing (as defined
below) and (2) the product of (x) such Lender’s Applicable Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(y) the amount of each Initial Borrowing, (C) each Increasing Lender that shall
not have had a Commitment prior to the Commitment Increase shall pay to


54



--------------------------------------------------------------------------------





Administrative Agent in same day funds an amount equal to the product of
(1) such Increasing Lender’s Applicable Percentage (calculated after giving
effect to the Commitment Increase) multiplied by (2) the amount of each
Subsequent Borrowing, (D) after the Administrative Agent receives the funds
specified in clauses (B) and (C) above, the Administrative Agent shall pay to
each Lender the portion of such funds that is equal to the difference between
(1) the product of (x) such Lender’s Applicable Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Initial Borrowing, and (2) the product of (x) such Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (y) the amount of each Subsequent Borrowing, (E) after the
effectiveness of the Commitment Increase, the Borrower shall be deemed to have
obtained new Borrowings (the “Subsequent Borrowings”) in amounts equal to the
amounts of the Initial Borrowings and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03, (F) each Lender shall be deemed to hold its
Applicable Percentage of each Subsequent Borrowing (calculated after giving
effect to the Commitment Increase) and (G) the Borrower shall pay each Lender
any and all accrued but unpaid interest on its Revolving Credit Loans comprising
the Initial Borrowings. The deemed payments of the Initial Borrowings made
pursuant to clause (A) above shall be subject to compensation by the Borrower
pursuant to the provisions of Section 2.15 if the Incremental Commitment
Effective Date occurs other than on the last day of the Interest Period relating
thereto.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders, as of the Closing Date and
thereafter as of each date required by Section 4.02 or Section 4.03, that:
SECTION 3.01.    Organization; Powers. The General Partner is the sole general
partner of the Borrower. Each of the Loan Parties, their respective Significant
Subsidiaries and the General Partner (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its properties and to carry on its
business as now conducted or proposed to be conducted and (c) except where the
failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s limited liability company, partnership or corporate
powers, as applicable, and have been duly authorized by all necessary limited
liability company, partnership or corporate action, as applicable. This
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
and the consummation of the transactions contemplated herein and therein (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect (except for any reports required to be
filed by such Loan Party with


55



--------------------------------------------------------------------------------





the SEC pursuant to the Exchange Act, provided that the failure to make any such
filings shall not affect the validity or enforceability of this Agreement or any
such other Loan Document or the rights and remedies of the Administrative Agent
and the Lenders hereunder or thereunder), (b) will not violate or result in any
breach or contravention of any law, rule or regulation or any order, injunction,
writ or decree of any Governmental Authority, in each case, applicable to or
binding upon any Loan Party or any of its Subsidiaries or any of its property,
except, in any such case, to the extent that a Material Adverse Effect would not
reasonably be expected to result therefrom, (c) will not violate or result in a
default under any Material Agreement, any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or by which
any property or asset of any Loan Party or any of its Subsidiaries is bound,
except, in any each case, to the extent that a Material Adverse Effect would not
reasonably be expected to result therefrom, (d) will not result in the creation
or imposition of any Lien prohibited hereunder on any asset of any Loan Party or
any of its Subsidiaries and (e) will not violate the Organization Documents of
any Loan Party or any of its Subsidiaries.
SECTION 3.04.    Financial Condition; No Material Adverse Effect.
(a)    The audited consolidated balance sheet and related statements of income,
equity and cash flows as of and for the fiscal year ended December 31, 2016 of
the Borrower and its consolidated Subsidiaries theretofore made available to
Lenders present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such date or for such period on a consolidated basis in
accordance with GAAP consistently applied.
(b)    The unaudited consolidated balance sheet and related statements of
income, equity and cash flows as of and for the fiscal quarter ended March 31,
2017 present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP as of such date or
for such period consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.
(c)    Beginning with the initial delivery of the financial information required
under Section 5.01(a) and Section 5.01(b), the financial information delivered
to the Lenders pursuant to such Sections fairly presents, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as of the applicable date and their
consolidated results of operations and cash flows for the applicable period
(subject, in the case of interim statements, to normal year-end adjustments and
the absence of footnotes).
(d)    As of the Closing Date, there has been no Material Adverse Change since
December 31, 2016.
SECTION 3.05.    Properties.
(a)    As of the Closing Date, each Loan Party and each of its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property necessary or otherwise material to the business of the Loan Parties and
their respective Subsidiaries, taken as a whole, except for Liens permitted
hereby and except where the failure to have such title or leasehold interest
would not reasonably be expected to result in a Material Adverse Effect.
(b)    As of the Closing Date, each Loan Party and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to the business of such Loan Party and its
Subsidiaries, taken as a whole, except where the failure to own, or be licensed
to use, such intellectual property would not reasonably be expected to have a
Material Adverse Effect, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of


56



--------------------------------------------------------------------------------





any other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06.    Litigation and Environmental Matters.
(a)    As of the Closing Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting any Loan Party or any
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement.
(b)    Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (ii) has become subject to any
Environmental Liability.
SECTION 3.07.    Compliance with Laws; No Default. Each Loan Party and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing or will result from the
execution and delivery of this Agreement or any of the other Loan Documents, or
the making of the Loans hereunder.
SECTION 3.08.    Margin Regulations; Investment Company Status. No Loan Party is
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan hereunder will be
used by any Loan Party or its Subsidiaries for “purchasing” or “carrying”
“margin stock” as so defined in contravention of the provisions of Regulations
T, U, or X of the Board. No Loan Party nor any of its Subsidiaries is, nor any
Person Controlling any Loan Party or any Subsidiary is, or is required to be
registered as, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION 3.09.    Taxes. Each Loan Party and the Subsidiaries has filed or caused
to be filed all Tax returns and reports required to have been filed by it and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes or the filing of Tax returns or reports that are being contested in
good faith by appropriate proceedings and for which such Loan Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other written
information (collectively, the “Information”) furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other Information theretofore furnished and taken as a whole and
in conjunction with all other information that has theretofore been made
publicly available by the Borrower in its filings with the SEC or in
investor-related materials publicly available on the Borrower’s website)
contained, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such


57



--------------------------------------------------------------------------------





specific date) any material misstatement of fact or omitted to state, as of the
date such Information was furnished (or, if such Information expressly related
to a specific date, as of such specific date), any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.
SECTION 3.12.    Subsidiaries; Equity Investments. As of the Closing Date, the
Borrower does not have (a) any Subsidiaries other than those specifically
disclosed in part (a) of Schedule 3.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable (to the extent applicable) and are owned by the Persons indicated
on Schedule 3.12, or (b) any equity investment in any other corporation or other
entity other than those specifically disclosed in part (b) of Schedule 3.12.
SECTION 3.13.    Anti-Corruption Laws and Sanctions. The Borrower has policies
and procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its Wholly Owned Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as agents for the Borrower or its Subsidiaries, as applicable) with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or,
to the knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
Letter of Credit, use of proceeds thereof or other transaction contemplated by
this Agreement will, to the knowledge of the Borrower, violate Anti-Corruption
Laws or applicable Sanctions.
ARTICLE IV
Conditions
SECTION 4.01.    Closing Date. The obligation of each Lender to make its initial
Loan and of each Issuing Bank to issue its initial Letter of Credit hereunder is
subject to satisfaction (or waiver in accordance with Section 9.02) of the
following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received each of the
following (i) a counterpart of this Agreement executed by each party hereto,
(ii) for the account of each Lender that has requested a promissory note, a duly
executed promissory note conforming to the requirements of Section 2.09,
(iii) for the account of the Swingline Lender, if the Swingline Lender has so
requested, a duly executed swingline promissory note, in form and substance
reasonably satisfactory to the Swingline Lender, and (iv) if required by Section
5.10, a Subsidiary Guaranty executed by a duly authorized officer of each
applicable Subsidiary.
(b)    Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Closing Date) of Jones Day, counsel for the Loan
Parties, reasonably satisfactory to the Administrative Agent, and covering such
matters relating to the Loan Parties, this Agreement and the other Loan
Documents as the Arrangers shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinion.
(c)    Secretary’s Certificate(s). The Administrative Agent shall have received
a certificate of a Secretary or an Assistant Secretary of each Loan Party dated
as of the Closing Date certifying (i) the resolutions of the board of directors
or other governing body of such Loan Party (or its general partner)


58



--------------------------------------------------------------------------------





authorizing the execution, delivery and performance of each Loan Document to
which it is a party, (ii) the Organization Documents of such Loan Party and its
general partner, if applicable and (iii) the names and true signatures of the
officers executing any Loan Document on behalf of the Loan Parties on the
Closing Date.
(d)    Existence and Good Standing Certificates. The Administrative Agent shall
have received a certificate of existence and good standing with respect to each
Loan Party, and its general partner, if applicable, dated as of a recent date,
from appropriate public officials in the jurisdiction of organization.
(e)    Closing Certificate(s). The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, certifying as to the following, both before and immediately after
giving effect to any extensions of credit hereunder on the Closing Date: (i) the
solvency (on a consolidated basis) of the Borrower and its Subsidiaries; (ii) no
Default exists; and (iii) the representations and warranties of the Loan Parties
set forth in this Agreement and the other Loan Documents are true and correct in
all material respects, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case such
representations and warranties continue to be true and correct in all material
respects as of such specified earlier date (provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in form and substance reasonably satisfactory to the Administrative
Agent.
(f)    Fees and Expenses. The Administrative Agent and the Arrangers shall have
received all fees due and payable and required to be paid to them and to the
Lenders on or prior to the Closing Date pursuant to Section 2.11 and the Fee
Letters and payment of all other amounts due and payable on or prior to the
Closing Date, including reimbursement or payment of all expenses required to be
paid or reimbursed by the Loan Parties hereunder (including, to the extent
invoiced at least two Business Days prior to the Closing Date, fees and expenses
of Cravath, Swaine & Moore LLP, counsel to the Administrative Agent).
(g)    “Know Your Customer” Information. The Lenders shall have received all
documentation and other information that may be required by such Lenders in
order to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations including the Act, including information
required by the Act and information described in Section 9.15, to the extent
requested by the Lenders in writing to the Borrower reasonably in advance of the
Closing Date.
(h)    Existing Credit Agreement. The commitments under the Existing Credit
Agreement, the Existing MPC Four-Year Credit Agreement and the Existing MPC
364-Day Credit Agreement shall have been terminated and all amounts owed
thereunder have been paid in full.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 11:59 p.m., New York City time, on July 21, 2017 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
SECTION 4.02.    Conditions to All Extensions of Credit. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than any
conversion or continuation of a Loan), and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:


59



--------------------------------------------------------------------------------





(a)    The representations and warranties of the Loan Parties set forth in this
Agreement (other than, after the Closing Date, in Sections 3.04(d) and 3.06(a))
and the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower and the other Loan
Parties on the date thereof that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied.
SECTION 4.03.    Conditions Precedent to Each Incremental Commitment Effective
Date. Each Commitment Increase shall not become effective until the date on
which each of the following conditions is satisfied:
(a)    The Administrative Agent shall have received (i) an Incremental
Commitment Activation Notice from each Increasing Lender providing such
Commitment Increase, executed by the Borrower, the Administrative Agent and such
Increasing Lender, and (ii) if applicable, with respect to any New Lender, a New
Lender Supplement, executed by the Borrower, the Administrative Agent, such New
Lender and each Issuing Bank, each in accordance with Section 2.22.
(b)    The Administrative Agent shall have received (i) a certificate (including
a certification that the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.09 after giving effect to such
Commitment Increase and taking into account any extension of credit hereunder on
the applicable Incremental Commitment Effective Date), dated the applicable
Incremental Commitment Effective Date and signed by a Responsible Officer of the
Borrower and (ii) if required by the Administrative Agent, customary evidence of
authority, secretary’s certificates, a favorable written opinion of counsel to
the Borrower and, if any Subsidiary shall then be a Guarantor, a customary
reaffirmation agreement, each in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders providing such Commitment Increase.
(c)    As of the applicable Incremental Commitment Effective Date, no Default
shall have occurred and be continuing or would result from the occurrence of
such Commitment Increase.
(d)    The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the applicable Incremental Commitment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
specified earlier date; provided that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.


60



--------------------------------------------------------------------------------





ARTICLE V
Affirmative Covenants
From and after the Closing Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
Obligations have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements; Ratings Change and Other Information. The
Borrower agrees to furnish to the Administrative Agent for distribution to each
Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower
(beginning with the fiscal year in which the Closing Date occurs), its audited
consolidated balance sheet and related statements of income, equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (beginning with the fiscal quarter in which
the Closing Date occurs), its consolidated balance sheet and related statements
of income, equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (a
“Compliance Certificate”) (i) certifying as to whether a Default has occurred
and is continuing as of the date of such Compliance Certificate and, if such a
Default has occurred and is continuing as of the date of such Compliance
Certificate, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09, (iii) stating whether
any Designated Material Debt remains outstanding on the date that such
Compliance Certificate is delivered, (iv) stating whether any change in GAAP or
in the application thereof has occurred since the date of the most recent
audited financial statements provided under this Agreement that has had a
significant effect on the calculation of the Consolidated Net Tangible Assets or
the ratio referred to in Section 6.09 and, if any such change has occurred,
specifying the nature of such change and the effect of such change on such
calculation, (v) if any Excluded Venture was a consolidated subsidiary of the
Borrower during the period covered by such financial statements delivered
pursuant to Section 5.01(a) or Section 5.01(b), then, to the extent not already
provided in connection with clause (ii) above, setting forth information
reconciling Consolidated EBITDA for the period covered thereby to net income
(loss) reported for such period and indicating the amount of Debt (as defined in
the definition of Consolidated Total Debt) of Excluded Ventures that is
reflected in the financial statements but not included in the calculation of the
ratio referred to in Section 6.09, (vi) setting forth the names of all
Subsidiaries that are Excluded Ventures as of the date of the financial
statements being delivered and (vii)


61



--------------------------------------------------------------------------------





if, during the period covered by such financial statements, any Subsidiary was
designated or deemed designated as an Excluded Venture pursuant to Section
5.12(a) or Section 5.12(e) or any Excluded Venture was designated as a
Subsidiary pursuant to Section 5.12(b), certifying that at the time of such
designation or deemed designation, the conditions described in Section 5.12(a)
or Section 5.12(b), as applicable, were satisfied;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(e)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Loan Parties or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and
(g)    promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 9.15.
Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be publicly
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish, or cause
to be furnished, to the Administrative Agent for distribution to each Lender
prompt written notice of the occurrence of any Default of which any Responsible
Officer of the Borrower or a Responsible Officer of the General Partner obtains
knowledge. Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence (in the case of the Borrower, in its State of organization) and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03; and
provided further that this Section 5.03 shall not require the Borrower or any
Significant Subsidiary to preserve or maintain any rights, licenses, permits,
privileges or franchises or require any Significant Subsidiary to maintain its
legal existence, in each case, if the Borrower shall reasonably determine that
the failure to maintain and preserve the same would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 5.04.    Payment of Taxes and other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay, settle or discharge (a) its Tax
liabilities and (b) its other governmental obligations which, if unpaid, would
reasonably be expected to result in a Lien upon any property of the


62



--------------------------------------------------------------------------------





Borrower or such Subsidiary before the same shall become delinquent or in
default, except in each case to the extent that (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (ii) the failure to make such payment
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) maintain all property material to
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including by the maintenance of adequate self-insurance
reserves to the extent customary among such companies).
SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries, in all material respects, are made of
its financial and business transactions in conformity with GAAP and applicable
law. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at the
Administrative Agent’s or such Lender’s expense (unless an Event of Default has
occurred and is continuing, in which case it shall be at the Borrower’s sole
expense), upon reasonable prior notice and subject to any applicable
restrictions or limitations on access to any facility or information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that advance notice of any discussion
with such independent accountants shall be given to the Borrower and, so long as
no Event of Default shall have occurred and be continuing, the Borrower shall
have the opportunity to be present at any such discussion. The Administrative
Agent and each Lender agree to keep all information obtained by them pursuant to
this Section confidential in accordance with Section 9.13.
SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including ERISA and Environmental Laws) applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only for working capital and general partnership, corporate
or company purposes, as applicable, of the Borrower and its Subsidiaries,
including acquisitions of and investments in Subsidiaries, Excluded Ventures and
other Persons, and distributions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the general partnership,
corporate or company purposes of the Borrower and its Subsidiaries. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, or permit its Subsidiaries or its or their respective directors, officers,
employees or agents to use, the proceeds of any Borrowing or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, in any material respect, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any other manner that would result in the material violation of any
Sanctions applicable to any party to this Agreement.


63



--------------------------------------------------------------------------------





SECTION 5.09.    Maintenance of Separateness. The Borrower will, and will cause
each other Loan Party to, shall observe organizational formalities and keep
books and records separate from MPC and the other MPC Companies.
SECTION 5.10.    Required Subsidiary Guarantors.
(a)    If on the Closing Date any Subsidiary guarantees any Indebtedness of the
Borrower in an aggregate principal amount of $20,000,000 or more, then such
Subsidiary shall execute a Subsidiary Guaranty and deliver it to the
Administrative Agent on the Closing Date. If, after the Closing Date, any
Subsidiary that is not already a Loan Party guarantees any Indebtedness of the
Borrower in an aggregate principal amount of $20,000,000 or more, then such
Subsidiary shall become a guarantor of the Obligations by executing a Subsidiary
Guaranty and delivering it to the Administrative Agent within ten (10) Business
Days of the date on which it guaranteed such Indebtedness (or such later date as
agreed to by the Administrative Agent), together with such other additional
closing documents, certificates and legal opinions (which may be opinions of
in-house counsel) as shall reasonably be requested by the Administrative Agent.
(b)    So long as no Default has occurred and is continuing (or would result
from such release), (i) if all of the Equity Interests of a Subsidiary Guarantor
that are owned by the Borrower or any other Subsidiary are sold or otherwise
disposed of in a transaction or transactions permitted by this Agreement and as
a result of such disposition such Person is no longer a Subsidiary or (ii) if
(A) the conditions set forth in Section 5.10(a) requiring such Person to be a
Subsidiary Guarantor no longer exist and (B) immediately after giving effect to
the release of such Subsidiary Guarantor (and giving effect to any repayment of
Indebtedness that occurs substantially concurrently with such release), all of
the Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section
6.01, then promptly following the Borrower’s request, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from its Subsidiary
Guaranty. A request by the Borrower for a release pursuant to this Section shall
be accompanied by a certificate of a Responsible Officer certifying that the
conditions to release set forth in this Section have been satisfied.
(c)    The Borrower may, but shall not be required to, cause Subsidiaries (other
than those required to become Subsidiary Guarantors pursuant to Section 5.10(a))
to become Subsidiary Guarantors pursuant to Section 9.09.
SECTION 5.11.    Anti-Corruption Laws and Sanctions. The Borrower will maintain
and implement policies and procedures designed, in its reasonable business
judgment, to promote compliance by the Borrower, its Wholly Owned Subsidiaries
and their respective directors, officers, employees and agents (when acting in
their capacity as agents for the Borrower or its Subsidiaries) with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.12.    Excluded Ventures.
(a)    The Borrower may designate any subsidiary to be an Excluded Venture;
provided that at the time of such designation and immediately after giving
effect thereto (i) no Default shall exist, (ii) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents will be true and correct in all material respects as if remade at the
time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof) and
(iii) such subsidiary does not, at the time of designation and does not at any
time thereafter while it is an Excluded Venture, Guarantee or otherwise become
directly or


64



--------------------------------------------------------------------------------





indirectly liable with respect to, or grant any Liens on any of its property to
secure, any Indebtedness of the Borrower or any Subsidiary or any obligations of
the Borrower or any Subsidiary in respect of any Sale and Leaseback Transaction;
provided further that the Borrower may not designate any of the following as an
Excluded Venture: Pipe Line Holdings, MPLX Opco, MWE, the general partner of
MWE, MarkWest Hydrocarbon or any subsidiary of the Borrower holding Equity
Interests in any of the foregoing entities. Designation by the Borrower pursuant
to this Section shall be deemed to be a representation and warranty by the
Borrower as of such date as to the matters specified in this Section.
(b)    The Borrower may designate any Excluded Venture to be a Subsidiary,
provided that at the time of such designation and after giving effect thereto,
(i) such Excluded Venture shall not have outstanding Indebtedness, other than
Indebtedness permitted under Section 6.01, or Liens on any of its property,
other than Liens permitted under Section 6.02 (in each case taking into account
the other Indebtedness of Subsidiaries, and the Liens on property of the
Borrower and its Subsidiaries, then existing), (ii) no Default shall exist and
(iii) the representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents will be true and correct in all material
respects as if remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof). The designation of any Excluded Venture as a Subsidiary
shall constitute the incurrence by such Subsidiary, at the time of designation,
of (x) all Indebtedness of such Subsidiary and (y) all Liens on property of such
Subsidiary existing at such time.
(c)    The Borrower shall not, and shall not permit any of its Subsidiaries to,
Guarantee, or grant or otherwise permit a Lien on any of its or their property
to secure, any Indebtedness of an Excluded Venture or any obligations of an
Excluded Venture in respect of any Sale and Leaseback Transaction, other than
(i) Liens on Equity Interests of an Excluded Venture to secure Indebtedness of
such Excluded Venture that is non-recourse to the Borrower and its Subsidiaries
and (ii) Guarantees of Indebtedness of Excluded Ventures in an aggregate amount
not to exceed 2.5% of Consolidated Net Tangible Assets at the time of incurrence
or assumption thereof. As used in this paragraph (c), “non-recourse” means
Indebtedness of an Excluded Venture for which recourse to the Borrower or any
Subsidiary, whether contractual or as a matter of law, for non-payment of such
Indebtedness is limited to Equity Interests issued by such Excluded Venture. The
provisions of clause (ii) of this paragraph (c) shall not apply to Guarantees of
Indebtedness of LOCAP LLC, LOOP LLC, Crowley Coastal Partners, LLC or any of
their respective Subsidiaries in the event that any such Person becomes a
subsidiary after the Closing Date.
(d)    If at any time an Excluded Venture fails to meet any requirement set
forth in clause (iii) of paragraph (a) or in paragraph (c) of this Section 5.12,
it will thereafter automatically cease to be an Excluded Venture and shall
constitute a Subsidiary for all purposes of this Agreement, and any Indebtedness
and Liens of such Subsidiary will be deemed to be incurred by such Subsidiary as
of such date.
(e)    Any subsidiary of an Excluded Venture shall automatically constitute an
Excluded Venture. At the time that an entity becomes a subsidiary of an Excluded
Venture, the Borrower shall be deemed to have designated such subsidiary as an
Excluded Venture pursuant to Section 5.12(a).
(f)    If at any time an entity that has been designated as an Excluded Venture
ceases to be a subsidiary of the Borrower, then such entity shall cease to be an
Excluded Venture.


65



--------------------------------------------------------------------------------





ARTICLE VI
Negative Covenants; Financial Covenant
From and after the Closing Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
Obligations have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness.The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness owing to a Loan Party or a Wholly Owned Subsidiary;
(b)    Indebtedness existing on the Closing Date which is either (i) set forth
on Schedule 6.01 or (ii) in a principal amount which is less than (x)
$25,000,000 individually and (y) $50,000,000 in the aggregate;
(c)    Indebtedness incurred to finance the acquisition, construction, repair,
development or improvement of any fixed or capital assets, including Capital
Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction, repair, development or improvement and (ii) if such Indebtedness
is secured, the Liens securing it are permitted by Section 6.02(a)(iii);
(d)    Indebtedness of a Person existing at the time such Person becomes a
subsidiary of the Borrower after the Closing Date or is merged with or into a
subsidiary of the Borrower after the Closing Date and, in each case, not
incurred in contemplation of such transaction;
(e)    extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (c) or (d) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement;
(f)    other Indebtedness of Non-Guarantor Subsidiaries; provided that the sum,
without duplication, of (i) the outstanding aggregate principal amount of all
such Indebtedness of Non-Guarantor Subsidiaries, plus (ii) the outstanding
aggregate amount of Attributable Debt under all Sale and Leaseback Transactions
permitted under Section 6.02(b), plus (iii) the outstanding aggregate principal
amount of all Indebtedness or other obligations secured by Liens permitted under
Section 6.02(a)(x) shall not exceed 15% of Consolidated Net Tangible Assets at
the time of creation, incurrence or assumption thereof; and
(g)    Indebtedness of any Non-Guarantor Subsidiary as an account party in
respect of trade letters of credit or in respect of bid, performance or surety
bonds, workers’ compensation claims or self-insurance obligations, in each case
incurred in the ordinary course of business, including reimbursement obligations
of any Non-Guarantor Subsidiary incurred in the ordinary course of its business
with respect to letters of credit supporting such bid, performance or surety
bonds, workers’ compensation claims and self-insurance obligations (in each
case, other than Guarantees of and obligations for money borrowed).


66



--------------------------------------------------------------------------------





SECTION 6.02.    Liens and Sale and Leaseback Transactions.
(a)    Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
(including accounts receivable, royalties and other revenues) now owned or
hereafter acquired by it, or assign or sell any receivables in connection with
any financing transaction or series of financing transactions (including
factoring arrangements), except:
(i)    Permitted Encumbrances;
(ii)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date which is either (A) set forth on Schedule 6.02 or
(B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $25,000,000 individually and (y) $50,000,000 in the aggregate;
(iii)    Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any of its respective Subsidiaries;
provided that (A) such Liens secure only Indebtedness, including Capital Lease
Obligations, incurred to finance the acquisition, construction, repair,
development or improvement of such assets, (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction, repair, development or improvement, and
(C) such Liens shall not apply to any other property or assets (other than
accessions and improvements thereto);
(iv)    Liens under any Sale and Leaseback Transaction permitted under Section
6.02(b);
(v)    Liens securing Indebtedness or other obligations of the Borrower or any
of its Subsidiaries in favor of any Loan Party;
(vi)    (A) Liens on property existing at the time such property is acquired by
a Loan Party or any of its Subsidiaries and not created in contemplation of such
acquisition (or on repairs, improvements, additions or accessions thereto) and
(B) Liens on the assets of any Person at the time such Person becomes a
subsidiary of the Borrower and not created in contemplation of such Person
becoming a subsidiary of the Borrower (or on repairs, improvements, additions or
accessions thereto), provided that, in the case of clauses (A) and (B), such
Liens do not extend to any other assets;
(vii)    Liens on cash and cash equivalents securing obligations under any Swap
Agreement, provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $200,000,000;
(viii)    extensions, renewals and replacements of the Liens described in
clause (ii), (iii) or (vi) above, so long as there is no increase in the
Indebtedness or other obligations secured thereby (other than amounts incurred
to pay costs of the extension, renewal and replacement of the Indebtedness
secured by such Liens) and no additional property (other than accessions and
improvements in respect of such property) is subject to such Lien;
(ix)    Liens on Equity Interests in a Joint Venture owned by the Borrower or
any Subsidiary securing obligations of such Joint Venture and Liens on Equity
Interests


67



--------------------------------------------------------------------------------





in an Excluded Venture owned by the Borrower or any Subsidiary securing
obligations of such Excluded Venture; and
(x)    Liens not otherwise permitted by other clauses of this Section 6.02(a)
securing Indebtedness or other obligations of the Borrower or any of its
Subsidiaries, provided that the sum, without duplication, of (A) the aggregate
outstanding principal amount of all such Indebtedness and obligations plus
(B) the aggregate outstanding amount of Attributable Debt under all Sale and
Leaseback Transactions permitted under Section 6.02(b) plus (c) the aggregate
outstanding principal amount of Indebtedness of Non-Guarantor Subsidiaries
permitted pursuant to Section 6.01(f) shall not exceed 15% of Consolidated Net
Tangible Assets at the time of creation, incurrence or assumption of such Lien.
(b)    Sale and Leaseback Transactions. The Borrower will not, and will not
permit any Subsidiary to, enter into any Sale and Leaseback Transaction if,
after giving effect to such Sale and Leaseback Transaction, the sum, without
duplication, of (i) the aggregate amount of Attributable Debt under all such
Sale and Leaseback Transactions, plus (ii) the outstanding aggregate principal
amount of all Indebtedness of Non-Guarantor Subsidiaries permitted under Section
6.01(f), plus (iii) the outstanding aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries secured by Liens permitted
under Section 6.02(a)(x), shall exceed 15% of Consolidated Net Tangible Assets
at the time of consummation of such Sale and Leaseback Transaction.
SECTION 6.03.    Mergers, Fundamental Changes and Dispositions. The Borrower
will not, and will not permit any other Loan Party to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that (a) if at the time
thereof and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing, any Person may merge with or into the Borrower,
provided that the Borrower shall be the surviving entity; (b) any Loan Party
that is a Subsidiary may merge into or consolidate with or sell, transfer, lease
or otherwise dispose of its assets to the Borrower or another Subsidiary;
(c) any Loan Party that is a Subsidiary may merge into, or consolidate with, any
Person other than the Borrower or another Subsidiary if (i) such Loan Party is
the surviving entity or (ii) such other Person is the surviving entity and
becomes a Subsidiary and a Subsidiary Guarantor contemporaneously with such
merger or consolidation; and (d) any Loan Party (other than the Borrower) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.
SECTION 6.04.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially no less favorable to the Borrower or
such Subsidiary as could be obtained on an arm’s-length basis from unrelated
third parties (or, if in the good faith judgment of the General Partner’s board
of directors, no comparable transaction is available with which to compare any
such transaction, such transaction, taken as a whole, is otherwise fair to the
Borrower or such Subsidiary); provided that the foregoing restriction shall not
apply to (a) transactions between or among the Loan Parties and Wholly Owned
Subsidiaries and not involving any other Person; (b) transactions involving any
employee benefit plans or related trusts of the Borrower or any of its
Subsidiaries; (c) transactions pursuant to any contract or agreement existing as
of the Closing Date and listed on Schedule 6.04; (d) the payment of reasonable
compensation, fees and expenses to, and indemnity provided on behalf of,
directors and officers of the Borrower or any of


68



--------------------------------------------------------------------------------





its Subsidiaries in the ordinary course of business; (e) transactions entered
into with the MPC Companies on terms and conditions that are fair and reasonable
to the Borrower and its Subsidiaries, taking into account the totality of the
relationship between the Borrower and the Subsidiaries, on the one hand, and the
MPC Companies, on the other, including the contemplated transactions set forth
on Schedule 6.04; (f) transactions pursuant to any contract or agreement,
between the Borrower or any of its Subsidiaries, on one hand, and MPC and its
subsidiaries, on the other, that as of the Closing Date has been filed as an
exhibit to any report or statement filed by the Borrower or MPC with the SEC, in
each case as such contract or agreement is in effect on the Closing Date or as
amended, supplemented or otherwise modified, or as replaced, thereafter, so long
as such amendments, supplements or other modifications, or such replacement
contract or agreement, individually or in the aggregate, are not materially
adverse to the interests of the Lenders, (g) transactions approved by the
Conflicts Committee of the Board of Directors (or equivalent governing body) of
the General Partner (or the equivalent successor body to such Conflicts
Committee); (h) investments in Excluded Ventures (including Guarantees permitted
by Section 5.12(c)) or in Joint Ventures; and (i) any Restricted Payment
permitted by Section 6.07.
SECTION 6.05.    Fiscal Year; Accounting Principles. The Borrower will not, and
will not permit any Subsidiary to, change (a) its current fiscal year or (b) its
current accounting principles used in the preparation of financial statements
unless such change in accounting principles is required or permitted by GAAP, in
each case, other than changes with respect to a Subsidiary made in order to
conform to the fiscal year or principles of the Borrower.
SECTION 6.06.    Change in Nature of Business. The Borrower will not, and will
not permit any Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date, any business substantially related or
incidental thereto or logical extensions thereof or any other business which
generates “qualifying income” under the Code.
SECTION 6.07.    Restricted Payments. The Borrower will not declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (a) the Borrower may declare and
make dividend payments and other distributions payable solely in the Equity
Interests of the Borrower and (b) so long as no Event of Default exists or would
be caused by the declaring or making of such Restricted Payment, the Borrower
may declare and make Restricted Payments in accordance with its partnership
agreement; provided that the foregoing shall not operate to prohibit the payment
of distributions of Available Cash (as defined in the Borrower’s partnership
agreement) to limited partners of the Borrower or the payment by the Borrower
for the repurchase of limited partnership interests in the Borrower so long as
(i) on the record date for such distribution, or on the date that the Borrower
became legally bound to pay the repurchase price for such repurchase (herein
also referred to as a “record date”), as applicable, such distribution or such
repurchase was permitted by the foregoing and (ii) such distribution or such
repurchase price is paid within the earlier of 60 days after the record date and
any date under applicable law on which such dividend or repurchase must be
consummated.
SECTION 6.08.    Changes in Organization Documents. The Borrower will not, and
will not permit any other Loan Party to, shall make any changes to its
Organization Documents that would reasonably be expected to have a Material
Adverse Effect.
SECTION 6.09.    Maximum Consolidated Leverage Ratio. The Borrower shall not
permit, as of each Quarter-End Date, a ratio of Consolidated Total Debt as of
such date to Consolidated EBITDA for the four fiscal quarter period ending on
such date to be greater than (a) during an Acquisition Period, 5.5 to 1.0 and
(b) at all other times, 5.0 to 1.0. In addition, in the event that any
Designated Material Debt is excluded from the calculation of Consolidated Total
Debt as of any Quarter-End Date (such excluded


69



--------------------------------------------------------------------------------





Debt is referred to herein as the “Excluded Debt”) and any Excluded Debt remains
outstanding on the Compliance Certificate Delivery Date with respect to such
Quarter-End Date, then the Borrower shall not permit, on such Compliance
Certificate Delivery Date, the ratio of (x) Consolidated Total Debt as of such
Quarter-End Date plus the amount of Excluded Debt that remains outstanding on
such Compliance Certificate Delivery Date to (y) Consolidated EBITDA for the
four fiscal quarter period ended on such Quarter-End Date, to exceed the
foregoing ratio. For purposes of calculating compliance with this Section 6.09,
Consolidated EBITDA may include, at the Borrower’s option, any Material Project
EBITDA Adjustments as provided in the definition thereof.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of any Loan Party or any Subsidiary in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), Section 5.08, Section 5.10 or Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) a
Responsible Officer of a Loan Party becoming aware of such failure or
(ii) notice of such failure is given by the Administrative Agent to the
Borrower;
(f)    the General Partner or any Loan Party or any Subsidiary shall fail to
make any payment in excess of $1,000,000 in the aggregate (whether of principal,
interest, fees or other amounts) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
sale or transfer of the property or assets securing such Indebtedness or
(ii) any Indebtedness that becomes due as a result of a voluntary prepayment,
purchase or redemption thereof;


70



--------------------------------------------------------------------------------





(h)    an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, any Loan Party
or any Significant Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
General Partner, any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered by such court;
(i)    the General Partner, any Loan Party or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, any Loan Party or any Significant Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate action for the purpose
of effecting any of the foregoing;
(j)    the General Partner, any Loan Party or any Significant Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(k)    one or more final judgments (whether or not appealable) for the payment
of money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the General Partner, a Loan Party or any Subsidiary or any
combination thereof, and either (i) the same shall remain undischarged or
unsatisfied for a period of 45 consecutive days (or 60 consecutive days in the
case of judgments rendered in foreign jurisdictions outside of the United States
of America) during which execution shall not be effectively stayed (it being
understood that, for the purposes of this clause (k), “independent third-party
insurance” shall include industry mutual insurance companies in which the
General Partner, any Loan Party or any Subsidiary has an ownership interest) or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the General Partner, any Loan Party or any Subsidiary to
enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    other than as a result of (i) the termination of the obligations any
Subsidiary Guarantor under a Subsidiary Guaranty pursuant to the terms thereof
or pursuant to Section 5.10(b) or Section 9.09, (ii) the exchange or replacement
of any promissory note hereunder (with respect to the previously existing
promissory note which was so exchanged or replaced), (iii) the agreement of the
Required Lenders or all Lenders, as may be required hereunder or (iv) in
accordance with the other provisions of this Agreement, the expiration or
termination of the Commitments, the payment in full of the principal and
interest on each Loan, all fees payable hereunder and all other Obligations, the
expiration or termination of all Letters of Credit and the reimbursement of all
LC Disbursements, any Loan Document (or any material provision thereof), at any
time after its execution and delivery, ceases to be in full force and effect or
is declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable; or any Loan Party denies in writing that it has any liability or
obligation thereunder, or purports to revoke, terminate or rescind any Loan
Document (other than pursuant to the terms hereof or thereof); or


71



--------------------------------------------------------------------------------





(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Loan Parties accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party; and
in case of any event with respect to a Loan Party described in clause (h) or
(i) of this Article, the Commitments shall immediately and automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall immediately and automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties.
ARTICLE VIII
The Administrative Agent
SECTION 8.01.    Appointment and Authority. Each of the Lenders and each of the
Issuing Banks hereby irrevocably appoints the Person named as the Administrative
Agent to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except for the approval rights of
the Borrower set forth in Section 8.06 and Section 8.10, neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 8.02.    Rights as a Lender and Issuing Bank. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank, as
applicable, and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” and “Issuing Bank” or “Issuing Banks”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.
SECTION 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties


72



--------------------------------------------------------------------------------





hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally or otherwise or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally or otherwise; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Loan Party or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02 and Article VII) or (ii) unless a
court of competent jurisdiction shall have determined by a final, non-appealable
judgment that the Administrative Agent was grossly negligent or acted with
willful misconduct in taking or not taking any such action. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice (stating that it is a “notice of default”) describing such Default is
given in writing to the Administrative Agent by a Loan Party, a Lender or an
Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by


73



--------------------------------------------------------------------------------





it to have been made by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof), and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
sufficiently in advance prior to the making of such Loan or the issuance,
extension, renewal or amendment of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
SECTION 8.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor (which shall be a bank with an office in the United States of America,
or an Affiliate of any such bank with an office in the United States) approved
by the Borrower (such approval not to be unreasonably withheld, conditioned or
delayed), provided that no approval of the Borrower shall be necessary if an
Event of Default has occurred and is continuing. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Closing Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Closing Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor
(which shall be a bank with an office in the United States of America, or an
Affiliate of any such bank with an office in the United States) approved by the
Borrower (such approval not to be unreasonably withheld, conditioned or
delayed); provided that no approval of the Borrower shall be necessary if an
Event of Default has occurred and is continuing. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


74



--------------------------------------------------------------------------------





(c)    With effect from the Resignation Closing Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time, if any, as the Required Lenders appoint, with
the approval of the Borrower to the extent provided above, a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
2.16(h) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Closing Date
or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by Wells Fargo Bank, National Association (“Wells Fargo”)
as Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Bank and the Swingline Lender. If Wells Fargo resigns
as an Issuing Bank, it shall retain all the rights, powers, privileges and
duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
the Total LC Exposure with respect thereto. If Wells Fargo resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(c). Upon the appointment by the Borrower of a successor Issuing Bank or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank or Swingline Lender, as applicable, (ii) the retiring Issuing Bank and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Wells Fargo to effectively assume the obligations
of Wells Fargo with respect to such Letters of Credit.
SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon


75



--------------------------------------------------------------------------------





this Agreement, any other Loan Document, or any related agreement or any
document furnished hereunder or thereunder.
SECTION 8.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, the Joint Lead Arrangers, the
Documentation Agents or the Syndication Agent listed on the cover page hereof
shall have any duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.
SECTION 8.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or otherwise or any other judicial proceeding relating to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any other Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Total LC Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 2.11 and Section 9.03) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.11 and Section 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
SECTION 8.10.    Release of Lien on Cash Collateral Upon Expiration of Letters
of Credit. The Lenders irrevocably authorize the Administrative Agent to release
its Lien on Cash Collateral at such time as all Letters of Credit have expired,
all Obligations have been paid in full (other than indemnities and other
contingent obligations not then due and payable and as to which no claim has
been made) and the Aggregate Commitments have terminated.


76



--------------------------------------------------------------------------------





ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices; Effectiveness; Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or electronic mail (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax as follows:
(i)    if to the Borrower or any other Loan Party, to it at MPLX LP, 200 East
Hardin St., Findlay, Ohio 45840, Attention of Pamela K.M. Beall, Executive Vice
President and Chief Financial Officer (Telephone No. (419) 429-5640; Fax No.
(419) 421-3951; Email: pkbeall@marathonpetroleum.com) and MPLX LP, 1515 Arapahoe
Street, Tower 1, Suite 1600, Denver, CO 80202-2126 Attention of C. Corwin
Bromley (Telephone No. (303) 925-9220; Fax No. (303) 925-9308; Email:
cbromley@markwest.com), with a copy to Marathon Petroleum Corporation, 539 South
Main Street, Findlay, Ohio 45840, Attention of Timothy T. Griffith, Senior Vice
President and Chief Financial Officer (Telephone: (419) 421-3137; Email:
ttgriffith@marathonpetroleum.com) and Suzanne Gagle, Vice President and General
Counsel (Telephone: (419) 421-3112; Email: sgagle@marathonpetroleum.com)] or
such other address, telephone number, fax number or electronic mail address
provided by the Borrower to the Administrative Agent for purposes of Section
9.10(d);
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, to it at Wells Fargo Bank, National Association, 1525 W WT Harris
Blvd, Charlotte, NC 28262, Mail Code: D1109-019, Attention: Syndication Agency
Services (Telephone No. (704) 590-2706; Fax No. (704) 715-0017; Email:
agencyservices.requests@wellsfargo.com), with a copy to Nathan Starr, Wells
Fargo Energy Group, 1000 Louisiana Street, 10th Floor, Houston, TX 77002, Mail
Code: MAC T0002-107 (Telephone No. (713) 319-1977; Fax No. (713) 319-1053;
Email: nathan.starr@wellsfargo.com);
(iii)    if to an Issuing Bank: (A) in the case of Wells Fargo Bank, National
Association, to it at Wells Fargo Bank, National Association, 1525 W WT Harris
Blvd, Charlotte, NC 28262, Mail Code: D1109-019, Attention: Syndication Agency
Services (Telephone No. (704) 590-2706; Fax No. (704) 715-0017; Email:
agencyservices.requests@wellsfargo.com); and (B) in the case of any other
Issuing Bank, to it at its address (or telephone number, fax number and email
address, as applicable) as separately notified in writing by such Issuing Bank
to the Borrower and the Administrative Agent;
(iv)    if to the Swingline Lender, to it at Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd, Charlotte, NC 28262, Mail Code: D1109-019,
Attention: Syndication Agency Services (Telephone No. (704) 590-2706; Fax No.
(704) 715-0017; Email: agencyservices.requests@wellsfargo.com); and
(v)    if to a Lender, to it at its address (or telephone number, fax number and
email address, as applicable) set forth in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next


77



--------------------------------------------------------------------------------





Business Day for the recipient). Notices and other communications delivered
through electronic communications, to the extent provided in paragraph (b)
below, shall be effective as provided in such paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communications (including email and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
(on behalf of itself and the other Loan Parties) may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address,
telephone number, fax number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto.
(d)    Platform.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative


78



--------------------------------------------------------------------------------





Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.
SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or under any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
the Borrower, the Administrative Agent and the Lenders consenting to the
Borrower’s request for any extension of the Maturity Date in accordance with
Section 2.21 or providing any Commitment Increase in accordance with Section
2.22 may enter into any amendment necessary to implement the terms of such
extension or Commitment Increase in accordance with the terms of this Agreement
without the consent of any other Lender; provided further that (subject to
Section 2.20 with respect to any Defaulting Lender) no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section
2.12(c)), or reduce any fees or other amounts (to the extent that such other
amounts are then due and payable) payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17(b)
or 2.17(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender,
(vi) change any of the provisions of Section 2.20, without the prior written
consent of the Administrative Agent, the Issuing Banks and the Swingline Lender
or (vii) release any material Subsidiary Guarantor from its Subsidiary Guaranty,
except as provided in Section 5.10 or Section 9.09, as applicable, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be.


79



--------------------------------------------------------------------------------





Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of any Defaulting Lender, except with respect to any amendment, waiver
or other modification referred to in clause (i), (ii) or (iii) above and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification.
(c)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one firm of outside counsel for
the Administrative Agent and the Arrangers (and, if necessary, one firm of local
and regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable, at any one time for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole) in connection with the syndication
of the Facility, the preparation and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable invoiced
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (and, without limiting the foregoing, shall reimburse each
Indemnitee upon demand for any reasonable and documented out-of-pocket legal or
other expenses incurred by such Indemnitee in connection with investigating or
defending any of the foregoing), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any


80



--------------------------------------------------------------------------------





Indemnitee is a party thereto and regardless of whether brought by a third party
or by the Borrower or any of its subsidiaries or any other Affiliates and
regardless of any exclusive or contributory negligence of any Indemnitee;
provided that (i) the foregoing indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise out of or in connection with the willful
misconduct, bad faith or gross negligence of such Indemnitee or the material
breach by such Indemnitee of the express terms of the Loan Documents or (y)
arise out of, or in connection with, any claim, litigation, investigation or
proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other
Indemnitee, provided that this clause (y) shall not limit the Borrower’s
obligation to indemnify and hold harmless the Administrative Agent, each
Arranger and each Issuing Bank in its capacity as such; (ii) the Borrower shall
not, in connection with any such proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate law
firm (and, if necessary, one firm of local and regulatory counsel in each
appropriate jurisdiction and regulatory field, as applicable, at any one time
for the Indemnitees as a whole; provided that in the case of a conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict, the Borrower shall be responsible for the reasonable fees and
expenses of one firm of counsel (and, if necessary, one firm of local and
regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable) for each such affected Indemnitee); (iii) each Indemnitee shall
consult with the Borrower from time to time at the request of the Borrower
regarding the conduct of the defense in any such proceeding (other than in
respect of proceedings in which the Borrower or any of its Affiliates is a party
adverse to such Indemnitee); and (iv) the Borrower shall not be obligated to pay
an amount of any settlement entered into without its consent (which shall not be
unreasonably withheld), except if such settlement shall have been entered into
more than 90 days after receipt by the Borrower of a request by an Indemnitee
for reimbursement of its legal or other expenses incurred in connection with
such proceeding and the Borrower shall not have either (x) reimbursed such
Indemnitee therefor in accordance with, and to the extent required by, this
paragraph prior to the date of such settlement or (y) provided written notice to
such Indemnitee that it disputes such Indemnitee’s claim for indemnification
under this paragraph with respect to such proceeding. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing under paragraph (a) or (b) of this
Section (and without limiting the Borrower’s obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any sub-agent thereof),
such Issuing Bank, the Swingline Lender or such Related Party, as the case may
be, such Lender’s Applicable Percentage of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or the Swingline Lender in connection with such capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law and without limiting in any way the Borrower’s reimbursement or
indemnification obligations set forth in paragraph (a) or (b) of this Section,
no party hereto nor any of their respective directors, officers, employees and
agents shall assert, and each party hereto hereby waives, any claim against each
other such Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No


81



--------------------------------------------------------------------------------





Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
electronic, telecommunications or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder
SECTION 9.04.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
expressly provided in Section 6.03, neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except in accordance this
Section (and any other attempted assignment or transfer by any Lender shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignment by Lenders.(i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund
or (y) if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of Loans or Commitments to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    each Issuing Bank and Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the


82



--------------------------------------------------------------------------------





Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent (not to be
unreasonably withheld, conditioned or delayed); provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    the assignee, if it shall not be a Lender, shall be required to execute
and deliver the applicable forms to the extent required under Section 2.16(f)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered; and
(F)    the assignment shall be recorded in the Register as required under
Section 9.04(c), and no assignment shall be effective in connection herewith
unless and until such assignment is so recorded.
If the consent of the Borrower is required pursuant to this Section 9.04(b) in
connection with any assignment, then the Borrower shall be deemed to have
provided such consent unless it has notified the Administrative Agent of its
refusal to give such consent within ten Business Days following the Borrower
receiving a written request for such consent with respect to such assignment.
(iii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


83



--------------------------------------------------------------------------------





(iv)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14, Section 2.15, Section 2.16 and Section 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may, at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to one or more Eligible Assignees (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.03(c) with respect to any payments made by such Lender to its
Participants.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the second proviso to Section 9.02(b) (other than
clause (vi) thereof to the extent that any applicable change to Section 2.20
pursuant to such clause (vi) would not result in any of the changes referred to
in the other clauses of such second proviso) that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14, Section 2.15 and Section 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that (A) such Participant agrees to be subject to the
provisions of Section 2.16 (including Section 2.16(f)), Section 2.17 and Section
2.18 as if it were a Lender and had acquired its interest by assignment pursuant
to paragraph (b) of this Section; (B) such Participant shall not be entitled to
receive any greater payment under Section


84



--------------------------------------------------------------------------------





2.14 or Section 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation; and (C) the
Borrower shall be notified promptly by the applicable Lender of each
participation sold by such Lender to a Participant pursuant to this paragraph.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
and the other Loan Documents (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the Borrower as provided above and to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Pledge by Lender. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Assignment by Issuing Bank. In the event that a Lender that is an Issuing
Bank assigns all of its Commitments and Loans hereunder to a Person (other than
an Affiliate of an Issuing Bank) in accordance with this Section 9.04, such
Lender may resign from its role as an Issuing Bank hereunder. Any resigning
Issuing Bank shall retain all the rights and duties of an Issuing Bank hereunder
with respect to all Letters of Credit (and LC Exposure related thereto) issued
by it that are outstanding as of the effective date of its resignation as an
Issuing Bank. The Borrower may, or, at the request of such resigned Issuing
Bank, the Borrower shall use commercially reasonable efforts to, arrange for one
or more of the other Issuing Banks to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Bank and outstanding at the time of such resignation, or make other arrangements
satisfactory to the resigned Issuing Bank to effectively cause another Issuing
Bank to assume the obligations of the resigned Issuing Bank with respect to any
such Letters of Credit.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have


85



--------------------------------------------------------------------------------





had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Lenders from
their obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower in respect
of such Letter of Credit having been collateralized in full by a deposit of cash
with such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents (including for purposes of determining whether the Borrower is
required to comply with Article V or Article VI, but excluding Section 2.14,
Section 2.15, Section 2.16 and Section 9.03 and any expense reimbursement or
indemnity provisions set forth in any other Loan Document), and the Lenders
shall be deemed to have no participations in such Letter of Credit, and no
obligations with respect thereto, under Section 2.05(d) or Section 2.05(e).The
provisions of Section 2.14, Section 2.15, Section 2.16 and Section 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any other
Loan Documents and any separate letter agreements referred to in Section 4.01(f)
and any other letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder are subject to the satisfaction or
waiver of the conditions set forth in Section 4.01. Delivery of an executed
counterpart of a signature page of this Agreement by fax or electronic
transmission (in .pdf or .tif format) shall be effective for all purposes as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the Obligations of the Borrower or such Loan Party now or hereafter
existing under


86



--------------------------------------------------------------------------------





this Agreement or any other Loan Document to such Lender, such Issuing Bank or
their respective Affiliates which are then due and payable, irrespective of
whether or not such Lender, Issuing Bank or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party are owed to a branch, office or Affiliate of
such Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each Issuing Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have. Each
Lender and Issuing Bank agrees to promptly notify the Borrower and the
Administrative Agent after any such setoff and application by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 9.09.    Subsidiary Guarantees. The Borrower may (but is not required
to), at any time upon three Business Days’ notice to the Administrative Agent,
cause any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia and not owned, directly
or indirectly, by any “controlled foreign corporation” (within the meaning of
Section 957(a) of the Code) in its chain of ownership to become a Subsidiary
Guarantor by such Subsidiary executing and delivering to the Administrative
Agent a Subsidiary Guaranty, together with such evidence of authority and
opinions (which may be opinions of in-house counsel) as the Administrative Agent
may reasonably request. So long as no Default has occurred and is continuing (or
would result from such release), (a) if all of the Equity Interests of a
Subsidiary Guarantor that are owned by the Borrower or any other Subsidiary are
sold or otherwise disposed of in a transaction or transactions permitted by this
Agreement and as a result of such disposition such Person is no longer a
Subsidiary or (b) in the event that, immediately after giving effect to the
release of any Subsidiary Guarantor’s Subsidiary Guaranty, all of the
Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section 6.01,
then, in each case, promptly following the Borrower’s request, the
Administrative Agent shall execute a release of such Subsidiary Guarantor from
its Subsidiary Guaranty; provided, however that clause (b) of this Section 9.09
shall not authorize the release of a Subsidiary Guarantor from its Subsidiary
Guaranty if at the time of the requested release it is required to be a
Subsidiary Guarantor pursuant to Section 5.10(a). A request by the Borrower for
a release pursuant to this Section shall be accompanied by a certificate of a
Responsible Officer certifying that the conditions to release set forth in this
Section have been satisfied. Any execution and delivery of any such release by
the Administrative Agent shall be without recourse or warranty by the
Administrative Agent.
SECTION 9.10.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of New York.
(b)    Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of New York
State courts sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined solely in
such New York State court or, to the extent permitted by law, in such Federal
court. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


87



--------------------------------------------------------------------------------





(c)    Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential or shall be
subject to a professional obligation of confidentiality), (ii) upon the request
or demand of any regulatory authority (including any self-regulatory authority)
having jurisdiction over the Administrative Agent, such Issuing Bank or such
Lender, as applicable, or its Affiliates (in which case such Person shall,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority (or any request by any governmental bank regulatory authority),
(A) promptly notify the Borrower in advance of such disclosure, to the extent
permitted by law, and reasonably cooperate with the Borrower in any legal
efforts to protect the confidentiality of such Information and (B) so furnish
only that portion of such Information which the applicable Person is legally
required to disclose), (iii) to the extent required by any legal, judicial,
administrative proceeding or other process or otherwise as required by
applicable law or regulations (in which case the Administrative Agent, such
Issuing Bank or such Lender, as applicable, shall (A) promptly notify the
Borrower in advance of such disclosure, to the extent permitted by law, and
reasonably cooperate with the Borrower in any legal efforts to protect the
confidentiality of such Information and (B) so furnish only that portion of such
Information which the applicable Person is legally required to disclose),
(iv) to any other party to this Agreement, (v) to any rating agency in


88



--------------------------------------------------------------------------------





connection with rating the Borrower or any Subsidiaries or this Agreement (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (vi) to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (vii) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (viii) subject to an agreement
containing provisions no less restrictive than those of this Section, (A) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and (B) any actual or
prospective party (or its Related Parties), surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower and its obligations or to this
Agreement or payments hereunder, (ix) with the consent of the Borrower or (x) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower or any of its Affiliates; provided that
(notwithstanding the foregoing) no such nonpublic information which contains
projections or forecasts with respect to the Borrower or any of its Affiliates
shall be disclosed, disseminated or otherwise made available pursuant to
clause (viii) above. For the purposes of this Section, “Information” means all
information received from MPC, the Borrower, or any of their respective
Subsidiaries relating to MPC, the Borrower or any of their respective
Affiliates, Excluded Ventures, Joint Ventures or their business, other than any
such information that is available to the Administrative Agent, and Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Affiliates. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY A LOAN PARTY OR THE ADMINISTRATIVE AGENT
PURSUANT TO OR IN CONNECTION WITH, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI. EACH
LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT (I) IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MNPI AND THAT IT WILL
HANDLE MNPI IN ACCORDANCE WITH SUCH PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, STATE AND FOREIGN SECURITIES LAWS, AND (II) IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL, STATE AND FOREIGN SECURITIES LAWS.
SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall


89



--------------------------------------------------------------------------------





be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate to
the date of repayment, shall have been received by such Lender.
SECTION 9.15.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower and the
Subsidiary Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Subsidiary Guarantors, which information includes the name and address
of the Borrower and each Subsidiary Guarantor and other information that will
allow such Lender to identify the Borrower and the Subsidiary Guarantors in
accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective for the Administrative Agent and each
Lender.
SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers or any Lender has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, the Arrangers or any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.17.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)    the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


90



--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
[Remainder of Page Intentionally Blank; Signature Pages Follow]




91



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
MPLX LP
By: MPLX GP LLC, its General Partner
 
By:
/s/ Pamela K.M. Beall
 
Name: Pamela K.M. Beall
Title: Executive Vice President and Chief Financial Officer





[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent,
 
By:
/s/ Nathan Starr
 
Name: Nathan Starr
Title: Vice President





[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: JPMORGAN CHASE BANK, N.A.


by
 
 
/s/ Debra Hrelja
 
Name: Debra Hrelja
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: BANK OF AMERICA, N.A.


by
 
 
/s/ Victor F. Cruz
 
Name: Victor F. Cruz
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: BARCLAYS BANK PLC


by
 
 
/s/ Christopher Aitkin
 
Name: Christopher Aitkin
Title: Assistant Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: CITIBANK, N.A.


by
 
 
/s/ Maureen Maroney
 
Name: Maureen Maroney
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: MIZUHO BANK, LTD.


by
 
 
/s/ Leon Mo
 
Name: Leon Mo
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


by
 
 
/s/ Todd Vaubel
 
Name: Todd Vaubel
Title: Director







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: ROYAL BANK OF CANADA


by
 
 
/s/ Jason S. York
 
Name: Jason S. York
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: BNP PARIBAS


by
 
 
/s/ Joe Onischuk
 
Name: Joe Onischuk
Title: Managing Director
 
 
by
 
 
/s/ Reginald Crichlow
 
Name: Reginald Crichlow
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: GOLDMAN SACHS BANK USA


by
 
 
/s/ Josh Rosenthal
 
Name: Josh Rosenthal
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: PNC BANK


by
 
 
/s/ Stephen Monto
 
Name: Stephen Monto
Title: SVP







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: SUNTRUST BANK


by
 
 
/s/ Yann Pirio
 
Name: Yann Pirio
Title: Managing Director







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: TORONTO DOMINION BANK, NEW YORK BRANCH
 


by
 
 
/s/ Annie Dorval
 
Name: Annie Dorval
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: THE BANK OF NOVA SCOTIA


by
 
 
/s/ Alfredo Brahim
 
Name: Alfredo Brahim
Title: Director







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: U.S. BANK NATIONAL ASSOCIATION


by
 
 
/s/ John Prigge
 
Name: John Prigge
Title: Senior Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: UBS AG, STAMFORD


by
 
 
/s/ Craig Pearson
 
Name: Craig Pearson
Title: Associate Director
 
 
by
 
 
/s/ Darlene Arias
 
Name: Darlene Arias
Title: Director







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: BRANCH BANKING & TRUST COMPANY


by
 
 
/s/ Lincoln LaCour
 
Name: Lincoln LaCour
Title: Assistant Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: FIFTH THIRD BANK


by
 
 
/s/ Matthew Lewis
 
Name: Matthew Lewis
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: COMERICA BANK


by
 
 
/s/ Robert Wilson
 
Name: Robert Wilson
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
CREDIT AGREEMENT
OF MPLX LP
 
 
Name of Institution: THE HUNTINGTON NATIONAL BANK


by
 
 
/s/ Jason A. Zilewicz
 
Name: Jason A. Zilewicz
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS


Lender
Commitment
Wells Fargo Bank, National Association


$153,000,000


JPMorgan Chase Bank, N.A.


$153,000,000


Bank of America, N.A.


$153,000,000


Barclays Bank PLC


$153,000,000


Citibank, N.A.


$153,000,000


Mizuho Bank, Ltd.


$153,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$153,000,000


Royal Bank of Canada


$153,000,000


BNP Paribas


$105,000,000


Goldman Sachs Bank USA


$105,000,000


PNC Bank


$105,000,000


SunTrust Bank


$105,000,000


Toronto Dominion Bank, New York Branch


$105,000,000


The Bank of Nova Scotia


$105,000,000


U.S. Bank National Association


$105,000,000


UBS AG, Stamford Branch


$105,000,000


Branch Banking & Trust Company


$49,000,000


Fifth Third Bank


$49,000,000


Comerica Bank


$49,000,000


The Huntington National Bank


$39,000,000


Total


$2,250,000,000














--------------------------------------------------------------------------------





SCHEDULE 2.05
EXISTING LETTERS OF CREDIT


1.
LC#: IS0404095U issued by Wells Fargo Bank, National Association to EQT Energy,
LLC for the amount of $3,000,000.



2.
LC#: NZS665011 issued by Wells Fargo Bank, National Association to James River
Insurance Co. for the amount of $300,000.













--------------------------------------------------------------------------------







SCHEDULE 3.12
SUBSIDIARIES


SUBSIDIARY
 
JURISDICTION
EQUITY OWNERSHIP
Blanchard Terminal Company LLC
Delaware
100% MPLX Terminals LLC
Hardin Street Marine LLC
Delaware
100% MPLX Operations LLC
Hardin Street Transportation LLC
Delaware
100% MPLX Operations LLC
Marathon Pipe Line LLC
Delaware
100% MPLX Pipe Line Holdings LLC
MarkWest Blackhawk, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Buffalo Creek Gas Company, L.L.C.
Oklahoma
100% MarkWest Oklahoma Gas Company, L.L.C.
MarkWest Energy Appalachia, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Energy East Texas Gas Company, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Energy Finance Corporation
Delaware
100% MarkWest Energy Partners, L.P.
MarkWest Energy GP, L.L.C.
Delaware
100% MarkWest Hydrocarbon, L.L.C.
MarkWest Energy Operating Company, L.L.C.
Delaware
100% MarkWest Energy Partners, L.P.
MarkWest Energy Partners, L.P.
Delaware
99% MPLX LP/1%MWE GP LLC
MarkWest Energy South Texas Gas Company, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Energy West Texas Gas Company, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Gas Marketing, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Gas Services, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Hydrocarbon, L.L.C.
Delaware
100% MarkWest Energy Partners, L.P.
MarkWest Javelina Company, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Javelina Pipeline Company, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Liberty Gas Gathering, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Marketing, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest McAlester, L.L.C.
Oklahoma
100% MarkWest Oklahoma Gas Company, L.L.C.
MarkWest Michigan Pipeline Company, L.L.C.
Michigan
100% MarkWest Energy Operating Company, L.L.C.






--------------------------------------------------------------------------------





MarkWest Mountaineer Pipeline Company, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest New Mexico, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Oklahoma Gas Company, L.L.C.
Oklahoma
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Pinnacle, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Pioneer, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Pipeline Company, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest PNG Utility, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Power Tex, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Ranger Pipeline Company, L.L.C.
Delaware
100% MarkWest Energy Appalachia, L.L.C.
MarkWest Texas LPG Pipeline, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Texas PNG Utility, L.L.C.
Texas
100% MarkWest Energy Operating Company, L.L.C.
MarkWest Utica Operating Company, L.L.C.
Delaware
100% MarkWest Energy Operating Company, L.L.C.
Mason Pipeline Limited Liability Company
Michigan
100% MarkWest Hydrocarbon, L.L.C.
Matrex, L.L.C.
Michigan
100% West Shore Processing Company, L.L.C.
MPLX DAPLETCO Holding LLC
Delaware
100% MPLX Operations LLC
MPLX Operations LLC
Delaware
100% MPLX LP
MPLX Ozark Pipe Line LLC
Delaware
100% MPLX Pipe Line Holdings LLC
MPLX Pipe Line Holdings LLC
Delaware
100% MPLX Operations LLC
MPLX Terminal and Storage LLC
Delaware
100% MPLX Operations LLC
MPLX Terminals LLC
Delaware
100% MPLX Operations LLC
MPLXIF LLC
Delaware
100% MPLX LP
MWE GP LLC
Delaware
100% MPLX LP
Ohio River Pipe Line LLC
Delaware
100% MPLX Pipe Line Holdings LLC
West Shore Processing Company, L.L.C.
Michigan
100% MarkWest Energy Operating Company, L.L.C.
Woodhaven Cavern LLC
Delaware
100% MPLX Terminal and Storage LLC






--------------------------------------------------------------------------------





Part (b). Equity investments in any other corporation or entity.
Please list all equity investments in any other corporation or other entity.
ENTITY
 
JURISDICTION
Centrahoma Processing LLC
Delaware
Guilford County Terminal Company, LLC
Delaware
Johnson County Terminal, LLC
Delaware
MarEn Bakken Company LLC
Delaware
MarkWest Liberty Midstream & Resources, L.L.C.
Delaware
MarkWest Panola Pipeline, L.L.C.
Texas
MarkWest POET, L.L.C.
Delaware
MarkWest Utica EMG, L.L.C.
Delaware
West Relay Gathering Company, L.L.C.
Delaware
Wirth Gathering Partnership
Oklahoma
















--------------------------------------------------------------------------------







SCHEDULE 6.01


EXISTING INDEBTEDNESS


1.
$40,000,000 in aggregate principal amount of 5.500% senior notes due 2023 of
MarkWest Energy Partners, L.P.



2.
$11,000,000 in aggregate principal amount of 4.500% senior notes due 2023 of
MarkWest Energy Partners, L.P.



3.
$1 million in aggregate principal amount of 4.875% senior notes due 2024 of
MarkWest Energy Partners, L.P.



4.
$11 million in aggregate principal amount of 4.875% senior notes due 2025 of
MarkWest Energy Partners, L.P.






--------------------------------------------------------------------------------






SCHEDULE 6.02


EXISTING LIENS


None







--------------------------------------------------------------------------------







SCHEDULE 6.04


TRANSACTIONS WITH AFFILIATES


1.
The Borrower expects to acquire assets generating an aggregate estimated $1.4
billion of MLP-eligible annual earnings before interest, taxes, depreciation and
amortization (“EBITDA) from MPC or one or more of its Affiliates as soon as
practicable (included in this total are assets generating an estimated $250
million of EBITDA acquired on March 1, 2017), all as described in MPC’s press
release dated January 3, 2017.



2.
The Borrower expects to exchange MPC’s economic interests in the General Partner
for newly issued MPLX common units in conjunction with completion of the
dropdowns described above, all as described in MPC’s press release dated January
3, 2017.














--------------------------------------------------------------------------------





EXHIBIT A
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Credit Agreement (including any Letters of Credit and Swingline Loans
included in, and any Guarantees made pursuant to, such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1.
Assignor:
 
 
 
[Assignor [is] [is not] a Defaulting Lender]1
2.
Assignee:
 
 
 
[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]2
3.
Borrower:
MPLX LP, a Delaware limited partnership
 
 
 
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
 
 
 




1This form as currently drafted contemplates an assignment from a single
Assignor to a single Assignee. Revise language as necessary to accommodate an
assignment from multiple Assignors and/or an assignment to multiple Assignees.
2 Select as applicable.





--------------------------------------------------------------------------------





5.    Credit Agreement:    Credit Agreement dated as of July 21, 2017, among the
Borrower, the Lenders party thereto and the Administrative Agent
6.    Assigned Interest:
Assignor
Assignee
Aggregate Amount of Commitment/Revolving Credit Loans for all Lenders
Amount of Commitment /Revolving Credit Loans Assigned
Percentage Assigned of Commitment/
Revolving Credit Loans
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]7 
Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
 

3 List Assignor.
4 List Assignee
5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Revolving
Credit Loans of all Lenders thereunder.
7 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.







--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]
 
 
By:
 
 
Name:
Title:

ASSIGNEE:


[NAME OF ASSIGNEE]
 
 
By:
 
 
Name:
Title:










--------------------------------------------------------------------------------





[Consented to and]1 Accepted:


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 
Name:
Title:



[Consented to:]2


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank and Swingline Lender
 
 
By:
 
 
Name:
Title:



JP MORGAN CHASE BANK, N.A.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:

BANK OF AMERICA, N.A.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:

 

1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
2 To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.




6



--------------------------------------------------------------------------------





BARCLAYS BANK,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:



CITIBANK, N.A.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:



MIZUHO BANK, LTD.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:



THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:



ROYAL BANK OF CANADA,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:





7



--------------------------------------------------------------------------------







[Consented to:]3
 
MPLX LP, a Delaware limited partnership
By:
MPLX GP LLC, its General Partner
 
 
By:
 
 
Name:
Title:



 

3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




8



--------------------------------------------------------------------------------





ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
collateral thereunder, if any, (iii) the financial condition of the Borrower,
any of its Subsidiaries or other Affiliates or any other Person obligated in
respect of the Credit Agreement or any other Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or other
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement or any other Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee and satisfies the other requirements specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been afforded the opportunity to
receive, copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vii) if
it is a U.S. Person, attached hereto is an executed copy of IRS Form W-9
certifying that it is exempt from U.S. Federal backup withholding Tax, duly
completed and executed by the Assignee and (viii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Assignor, the Administrative Agent, the Arrangers or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents, and
 

4 This form as currently drafted contemplates an assignment from a single
Assignor to a single Assignee. Revise language as necessary to accommodate an
assignment from multiple Assignors and/or an assignment to multiple Assignees.


9



--------------------------------------------------------------------------------





(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement or any other Loan Document are required to
be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York.




10



--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF] BORROWING REQUEST
Wells Fargo Bank, National Association
as Administrative Agent under the
Credit Agreement referred to below
1525 W WT Harris Blvd
Charlotte, NC 28262
Mail Code: D1109-019
Attention: Syndication Agency Services
______________, 20__
Reference is made to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not otherwise defined herein are used herein as defined in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that the Borrower hereby requests a Revolving Borrowing
and, in that connection, sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.03 of the Credit
Agreement:
(a)    the aggregate principal amount of the Proposed Borrowing is
$__________;1 
(b)    the date of the Proposed Borrowing is __________, 20__ (the “Funding
Date”);2 
(d)    the Proposed Borrowing is [an ABR] [a Eurodollar] Borrowing;
(e)    [such Eurodollar Borrowing shall have an initial Interest Period of [one
week] [[one] [two] [three] [six] month[s]];] and
(f)    the funds of the Proposed Borrowing are to be disbursed to [Account Name
and Number].3 
 

1 For any Eurodollar Revolving Borrowing, such Proposed Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$5,000,000. For an ABR Revolving Borrowing, such Proposed Borrowing shall be in
an aggregate amount that is an integral multiple of $250,000 and not less than
$1,000,000, except as permitted by Section 2.02(c) of the Credit Agreement.
2 The Funding Date must be a Business Day.
3 In the case of an ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) of the Credit
Agreement, identify the Issuing Bank that has made such LC Disbursement.







--------------------------------------------------------------------------------





The undersigned hereby certifies as follows:
(a)    the representations and warranties of the Loan Parties set forth in the
Credit Agreement (other than, if the Funding Date is after the Closing Date,
representations and warranties in Section 3.04(d) and Section 3.06(a) of the
Credit Agreement) and the other Loan Documents are true and correct in all
material respects on and as of the Funding Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Funding Date such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date; provided that in each case, such materiality qualifier is not
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and
(b)    at the time of and immediately after giving effect to the Proposed
Borrowing on the Funding Date, no Default has occurred and is continuing.


BORROWER:


 
MPLX LP, a Delaware limited partnership
By:
MPLX GP LLC, its General Partner
 
 
By:
 
 
Name:
Title:







2



--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF] INTEREST ELECTION REQUEST
Wells Fargo Bank, National Association
as Administrative Agent under the
Credit Agreement referred to below
1525 W WT Harris Blvd
Charlotte, NC 28262
Mail Code: D1109-019
Attention: Syndication Agency Services
______________, 20__
Reference is made to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not otherwise defined herein are used herein as defined in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Credit Agreement that it elects to [continue the Revolving Borrowing listed
below, or a portion thereof as described below] [convert the Revolving Borrowing
listed below, or a portion thereof as described below, to a different Type], and
in that connection sets forth below the terms on which such [conversion]
[continuation] is to be made. The applicable Revolving Borrowing is a Borrowing
of $__________ in principal amount of presently outstanding Revolving Credit
Loans that are [ABR Loans] [Eurodollar Loans having an Interest Period ending on
_______________, 20__].
a.
The amount of the Revolving Borrowing to which this Interest
    ________________________

Election Request applies:1 
b.
The effective date of the election (which is a Business Day): __________________

c.
Type of Borrowing following [conversion] [continuation]: [ABR Borrowing]
[Eurodollar Borrowing]

 

1 If different options are being elected with respect to different portions of
such Revolving Borrowing, specify the portions thereof to be allocated to each
resulting Revolving Borrowing and specify the information requested in clauses
(b), (c) and (d) for each resulting Borrowing.









--------------------------------------------------------------------------------





d.Interest Period and the last day thereof:2     [one week] [[one] [two] [three]
[six] month[s]]




BORROWER:


 
MPLX LP, a Delaware limited partnership
By:
MPLX GP LLC, its General Partner
 
 
By:
 
 
Name:
Title:

 

2 For Eurodollar Revolving Borrowings only. Shall be subject to the definition
of "Interest Period" in the Credit Agreement.




2



--------------------------------------------------------------------------------






EXHIBIT D
[FORM OF] NOTE
Lender: [NAME OF LENDER]    New York, New York
[__________], 20[__]


FOR VALUE RECEIVED, the undersigned, MPLX LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) the principal amount equal to the Commitment (as defined in the Credit
Agreement referred to below) of such Lender, or such lesser amount as shall
equal the aggregate unpaid principal amount of all Revolving Credit Loans (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times, and in such amounts, as are specified in the
Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date such Revolving Credit Loan is made until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to the
Administrative Agent to such account as it may specify from time to time
pursuant to the Credit Agreement, in immediately available funds.
This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Credit Agreement dated as of July 21, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
are used herein as defined in the Credit Agreement.
The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.


MPLX LP, a Delaware limited partnership
By:
MPLX GP LLC, its General Partner
 
 
By:
 
 
Name:
Title:





2



--------------------------------------------------------------------------------






EXHIBIT E-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP, a Delaware limited partnership (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____
















--------------------------------------------------------------------------------






EXHIBIT E-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP, a Delaware limited partnership (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (ii) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____










--------------------------------------------------------------------------------






EXHIBIT E-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP, a Delaware limited partnership (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____










--------------------------------------------------------------------------------






EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP, a Delaware limited partnership (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____












--------------------------------------------------------------------------------






EXHIBIT F-1
[FORM OF] INCREMENTAL COMMITMENT ACTIVATION NOTICE


Wells Fargo Bank, National Association
as Administrative Agent under the
Credit Agreement referred to below
[1525 W WT Harris Blvd
Charlotte, NC 28262
Mail Code: D1109-019
Attention: Syndication Agency Services]


_____________ ____, 20___
Re:    MPLX LP
Reference is made to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP, a Delaware limited partnership (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
This notice is an Incremental Commitment Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the Lenders party hereto hereby
notify you that:
1.    Each Lender party hereto agrees to make a Commitment Increase in the
amount set forth opposite such Lender’s name below under the caption
“Incremental Commitment Amount.”
2.    The proposed Incremental Commitment Effective Date is _______________,
20___.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Incremental Commitment
Activation Notice as of the day and year first above written.


MPLX LP, a Delaware limited partnership
By:
MPLX GP LLC, its General Partner
 
 
By:
 
 
Name:
Title:



Incremental Commitment Amount
[NAME OF LENDER]
$
 
 
 
By:
 
 
 
Name:
Title:



Accepted this __ day of
_______________, 20___.




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
 
By:
 
 
Name:
Title:







2



--------------------------------------------------------------------------------






EXHIBIT F-2
[FORM OF] NEW LENDER SUPPLEMENT
NEW LENDER SUPPLEMENT dated as of _______________ ___, 20__(this “New Lender
Supplement”) to the Credit Agreement dated as of July 21, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MPLX LP, a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Credit Agreement provides in Section 2.22 thereof that any bank,
financial institution or other entity that is an Eligible Assignee may become a
party to the Credit Agreement with the consent of the Borrower, the
Administrative Agent (solely in the case of any entity that is not then a Lender
or an Affiliate thereof), each Issuing Bank and the Swingline Lender (which
consent shall not be unreasonably withheld, delayed or conditioned) by executing
and delivering to the Borrower and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this New Lender Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender.
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Borrower, the Administrative Agent (solely in the case of an
undersigned that is not then a Lender or an Affiliate thereof), each Issuing
Bank and the Swingline Lender, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
in the amount set forth opposite its name in the Incremental Commitment
Activation Notice executed by it in connection herewith.
2.    The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this New
Lender Supplement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it is an Eligible Assignee and
satisfies the other requirements specified in the Credit Agreement that are
required to be satisfied by it in order to become a Lender, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or Section 5.01(b)
thereof (or, Section 3.04(a) and Section 3.04(b) thereof), as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this New Lender Supplement and to
provide its Commitment on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent, the
Arrangers or any other Lender, (iv) if it is a U.S. Person, attached hereto is
an executed original of IRS Form W-9 certifying that it is exempt from U.S.
Federal backup withholding Tax, duly completed and executed by the undersigned,
(v) if it is a Foreign Lender, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the undersigned and (vi) attached hereto is a completed
Administrative Questionnaire in which the undersigned designates one or more
Credit Contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the undersigned’s compliance procedures and applicable laws, including Federal
and state securities laws; (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Arrangers or







--------------------------------------------------------------------------------





any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents and
(ii) from and after the date this New Lender Supplement is accepted by the
Borrower, the Administrative Agent (solely in the case of an undersigned that is
not then a Lender or an Affiliate thereof), each Issuing Bank and the Swingline
Lender, it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender; (c) hereby irrevocably appoints the entity named as the Administrative
Agent to act as the Administrative Agent under the Credit Agreement and the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Credit Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto; and (d) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[NAME OF LENDER],
 
 
 
 
By:
 
 
Name:
Title:





3



--------------------------------------------------------------------------------





Accepted this _____ day of
_______________, 20__.


MPLX LP, a Delaware limited partnership


By:
MPLX GP LLC, its General Partner
 
 
By:
 
 
Name:
Title:



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 
Name:
Title:



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank and as Swingline Lender
 
 
 
 
By:
 
 
Name:
Title:

CITIBANK, N.A.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:





4



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:



JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:



ROYAL BANK OF CANADA,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:



THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as an Issuing Bank
 
 
 
 
By:
 
 
Name:
Title:





5



--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF] SUBSIDIARY GUARANTY
SUBSIDIARY GUARANTY dated as of _______________, ____ (this “Guaranty”), by each
of the entities listed on the signature pages hereof or becoming a party hereto
pursuant to Section 14.08 hereof (each a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”), in favor of the Administrative
Agent, each Lender, each Issuing Bank (as each such term is defined in the
Credit Agreement referred to below) and each other holder of an Obligation (as
such term is defined below) (each, a “Guarantied Party” and, collectively, the
“Guarantied Parties”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement dated as of July 21, 2017 (together
with all exhibits and schedules thereto and as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”), the Lenders
and the Issuing Banks have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;
WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower;
WHEREAS, each Subsidiary Guarantor will receive substantial direct and indirect
benefits from the making of the Loans, the issuance of the Letters of Credit and
the granting of the other financial accommodations to the Borrower under the
Credit Agreement; and
WHEREAS, capitalized terms used herein but not herein defined shall have the
meaning set forth in the Credit Agreement.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
Guarantee
(a)    Each Subsidiary Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Subsidiary Guarantors and
severally, as primary obligor and not merely as surety, the full and punctual
payment when due and in the currency due, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, of all the Obligations, whether or not from
time to time reduced or extinguished or hereafter increased or incurred, whether
or not recovery may be or hereafter may become barred by any statute of
limitations, whether or not enforceable as against the Borrower, whether now or
hereafter existing, and whether due or to become due, including principal,
interest (including interest accrued or accruing after the commencement of any
proceeding under Title 11 of the United States Code (the “Bankruptcy Code”) or
any other bankruptcy, insolvency, receivership or other similar proceeding, and
interest at the contract rate applicable upon default accrued or accruing after
the commencement of any such proceeding, in each case regardless of whether
allowed or allowable in such proceeding), fees and costs of collection. This
Guaranty constitutes a guaranty of payment when due (whether or not





--------------------------------------------------------------------------------





any proceeding under the Bankruptcy Code shall have stayed the accrual or
collection of any of the Obligations or operated as a discharge thereof) and not
of collection.
(b)    Each Subsidiary Guarantor further agrees that, if any payment made by the
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, then, to the
extent of such payment or repayment, any such Subsidiary Guarantor’s liability
hereunder shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, this Guaranty
shall have been cancelled or surrendered, this Guaranty shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Subsidiary Guarantor in respect of the amount of such payment.
(c)    In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Borrower to pay any
Obligation when and as the same shall become due and payable, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, each Subsidiary
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guarantied Parties in
cash the amount of such unpaid Obligations. Upon payment by any Subsidiary
Guarantor of any sums to the Administrative Agent as provided in this paragraph,
all rights of such Subsidiary Guarantor against the Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VIII hereof.
(d)    As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (i) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, (ii) all reimbursement
obligations (including payments in respect of reimbursement of disbursements and
interest thereon) with respect to the Total LC Exposure and all obligations of
the Borrower under any Loan Document to provide cash collateral for LC Exposure,
and (iii) all other outstanding liabilities, obligations and indebtedness owing
by the Borrower to the Administrative Agent, any Lender, any Issuing Bank or any
other Indemnitee arising under the Credit Agreement or any other Loan Document,
of every type and description (whether by reason of an extension of credit,
opening or amendment of a letter of credit or payment of any draft drawn
thereunder, loan, guarantee, indemnification or otherwise), present or future,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guarantee or other instrument
for the payment of money (including any such liabilities, obligations and
indebtedness incurred after the commencement of any proceeding under the
Bankruptcy Code or any other bankruptcy, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding).
ARTICLE II
Limitation of Guarantee
Any term of this Guaranty to the contrary notwithstanding, the maximum aggregate
amount of the Obligations for which any Subsidiary Guarantor shall be liable
shall not exceed the maximum amount


2



--------------------------------------------------------------------------------





for which such Subsidiary Guarantor can be liable without rendering this
Guaranty, as it relates to such Subsidiary Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Subsidiary Guarantor
in respect of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Subsidiary Guarantor hereunder) and (b) to the value as assets of such
Subsidiary Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights held by such Subsidiary Guarantor
pursuant to (i) applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law, (ii) Article III of this
Guaranty or (iii) any other obligation, agreement, undertaking or similar
provisions of any security or any agreement, undertaking, contract, lease,
indenture, mortgage, deed of trust or other instrument (excluding any Loan
Document) providing for an equitable allocation among such Subsidiary Guarantor
and other Subsidiaries or Affiliates of the Borrower of obligations arising
under this Guaranty or other guaranties of the Obligations by such parties.
ARTICLE III
Indemnity and Contribution
SECTION 3.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Article VIII hereof), the Borrower agrees that in the event
a payment in respect of any Obligation shall be made by any Subsidiary Guarantor
under this Guaranty, the Borrower shall indemnify such Subsidiary Guarantor for
the full amount of such payment and such Subsidiary Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.
SECTION 3.02 Contribution. In the event that any Subsidiary Guarantor (the
“Claiming Party”) shall be required hereunder to make a payment in respect of
any Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Subsidiary Guarantor from the Loans and the other
financial accommodations provided to the Borrower under the Loan Documents and
(b) the amount such Subsidiary Guarantor would otherwise have paid if such
Subsidiary Guarantor had paid the aggregate amount of the Obligations (excluding
the amount thereof repaid by the Borrower) in the same proportion as such
Subsidiary Guarantor’s net worth on the date hereof (or, in the case of any
Subsidiary Guarantor becoming a party hereto pursuant to Section 14.08, the date
of the supplement hereto executed and delivered by such Subsidiary Guarantor)
bears to the aggregate net worth of all the Subsidiary Guarantors on the date
hereof (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 14.08, the date of the supplement hereto executed and
delivered by such Subsidiary Guarantor), then (subject to Article VIII hereof)
such Subsidiary Guarantor shall be reimbursed by such other Subsidiary
Guarantors (each, a “Contributing Party”) for the amount of such excess, pro
rata, based on the respective net worths of such other Subsidiary Guarantors at
the date enforcement hereunder is sought. Any Contributing Party making a
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party to the extent of such payment.


3



--------------------------------------------------------------------------------





ARTICLE IV
Authorization; Other Agreements
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Subsidiary Guarantor, which notice and demand requirements each are
expressly waived hereby, and without discharging or otherwise affecting the
obligations of any Subsidiary Guarantor hereunder (which obligations shall
remain absolute and unconditional notwithstanding any such action or omission to
act), from time to time, to do each of the following:
(a)    supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
(b)    waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;
(c)    accept partial payments on the Obligations;
(d)    receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;
(e)    settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
(f)    add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
(g)    apply to the Obligations any payment or recovery (i) from the Borrower,
from any other guarantor, maker or endorser of the Obligations or any part of
them or (ii) from any Subsidiary Guarantor in such order as provided herein, in
each case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
(h)    apply to the Obligations any payment or recovery from any Subsidiary
Guarantor of the Obligations or any sum realized from security furnished by such
Subsidiary Guarantor upon its indebtedness or obligations to the Guarantied
Parties or any of them, in each case whether or not such indebtedness or
obligations relate to the Obligations; and
(i)    refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Subsidiary Guarantor hereunder in respect of the amount
so refunded;


4



--------------------------------------------------------------------------------





in each case even if any right of reimbursement or subrogation or other right or
remedy of any Subsidiary Guarantor is extinguished, affected or impaired by any
of the foregoing (including any election of remedies by reason of any judicial,
non-judicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Subsidiary Guarantor).
ARTICLE V
Guarantee Absolute and Unconditional
Each Subsidiary Guarantor hereby waives any defense of a surety or guarantor or
any other obligor on any obligations arising in connection with or in respect of
any of the following and hereby agrees that its obligations under this Guaranty
are absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:
(a)    the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;
(b)    the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;
(c)    any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;
(d)    any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
(e)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;
(f)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(g)    any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
(h)    the avoidance of any Lien in favor of the Guarantied Parties or any of
them for any reason;
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Subsidiary Guarantor or any of the Borrower’s other Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;
(j)    failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;
(k)    any action taken by any Guarantied Party if such action is authorized
hereby;


5



--------------------------------------------------------------------------------





(l)    any change in the corporate existence or structure of the Borrower or any
other Loan Party;
(m)    any defense, set-off, counterclaim, recoupment or termination (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Subsidiary Guarantor or any other Person against any Guarantied
Party;
(n)    any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Subsidiary Guarantor’s obligations under this Guaranty;
(o)    any rescission, waiver, amendment or modification of, or release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Subsidiary Guarantor under this Guaranty; or
(p)    any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations (other than
contingent obligations in respect of Letters of Credit, excluding Letters of
Credit that have been cash collateralized in a manner reasonably satisfactory to
the applicable Issuing Bank or with respect to which other arrangements have
been made that are reasonably satisfactory to the applicable Issuing Bank) not
then due and payable and as to which no claim has been made as of the time of
determination).
ARTICLE VI
Waivers
Each Subsidiary Guarantor hereby waives diligence, promptness, presentment,
demand for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Obligations or any part of
them, and any defense arising by reason of any disability or other defense of
the Borrower or any of its Subsidiaries or the unenforceability of the
Obligations or any part thereof from any cause or the cessation from any cause
of the liability of the Borrower or any of its Subsidiaries, other than any
defense of payment in full in cash of the Obligations. In connection with the
foregoing, each Subsidiary Guarantor covenants that its obligations hereunder
shall not be discharged, except in accordance with Article X or XV hereof.
ARTICLE VII
Reliance
Each Subsidiary Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and any endorser and other
guarantor of all or any part of the Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations, or any part thereof,
that diligent inquiry would reveal, and each Subsidiary Guarantor hereby agrees
that no Guarantied Party shall have any duty to advise any Subsidiary Guarantor
of information known to it regarding such condition or any such circumstances.
In the event any Guarantied Party, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any Subsidiary
Guarantor, such Guarantied Party shall be under no obligation (a) to undertake
any investigation not a part of its regular business routine, (b) to disclose
any information that such Guarantied Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) to


6



--------------------------------------------------------------------------------





make any other or future disclosures of such information or any other
information to any Subsidiary Guarantor.
ARTICLE VIII
Waiver of Subrogation and Contribution Rights
Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations (other than contingent obligations in respect of
Letters of Credit, excluding Letters of Credit that have been cash
collateralized in a manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
reasonably satisfactory to the applicable Issuing Bank) not then due and payable
and as to which no claim has been made as of the time of determination) and the
Commitments have expired or have been terminated, the Subsidiary Guarantors
shall not enforce or otherwise exercise any right of subrogation to any of the
rights of the Guarantied Parties or any part of them against the Borrower or any
right of reimbursement, indemnity or contribution or similar right against the
Borrower by reason of this Guaranty or by any payment made by any Subsidiary
Guarantor in respect of the Obligations. No failure on the part of the Borrower
or any other Subsidiary Guarantor to make the payments required by Article III
hereof (or any other payments required under applicable law or otherwise) shall
in any respect limit the obligations and liabilities of any Subsidiary Guarantor
with respect to its obligations hereunder, and each Subsidiary Guarantor shall
remain liable for the full amount of the obligations of such Subsidiary
Guarantor hereunder.
ARTICLE IX
Default; Remedies
The obligations of each Subsidiary Guarantor hereunder are independent of and
separate from the Obligations. Upon any Event of Default, the Administrative
Agent may, at its sole election, proceed directly and at once, without notice,
against any Subsidiary Guarantor to collect and recover the full amount or any
portion of the Obligations then due, without first proceeding against the
Borrower or any other guarantor of the Obligations, or joining the Borrower or
any other guarantor in any proceeding against any Subsidiary Guarantor.
ARTICLE X
Irrevocability
Subject to Article XV below, this Guaranty shall be irrevocable as to the
Obligations (or any part thereof) until the Commitments have expired or have
been terminated, the Obligations have been paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination), all Letters of
Credit have expired or terminated (or have been cash collateralized in a manner
reasonably satisfactory to the applicable Issuing Bank or with respect to which
other arrangements have been made that are reasonably satisfactory to the
applicable Issuing Bank) and all LC Disbursements have been reimbursed, at which
time this Guaranty shall automatically be cancelled. Upon such cancellation and
at the written request of any Subsidiary Guarantor or its successors or assigns,
and at the cost and expense of such Subsidiary Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guaranty and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guaranty. Any
execution and delivery of the instruments, documents and agreements by the
Administrative Agent pursuant to this Article X shall be without recourse or
warranty by the Administrative Agent.


7



--------------------------------------------------------------------------------





ARTICLE XI
Setoff
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, such Issuing Bank or their respective
Affiliates which are then due and payable, irrespective of whether or not such
Lender shall have made any demand under this Guaranty and although any such
Obligations of the Borrower or such Loan Party are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness. The rights
of each Lender, each Issuing Bank and their respective Affiliates under this
Article XI are in addition to other rights and remedies (including other rights
of setoff) that such Lender, such Issuing Bank or their respective Affiliates
may have. Each Lender and Issuing Bank agrees to promptly notify the Borrower
and the Administrative Agent after any such setoff and application by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
ARTICLE XII
No Marshalling
Each Subsidiary Guarantor consents and agrees that no Guarantied Party or any
Person acting for or on behalf of any Guarantied Party shall be under any
obligation to marshal any assets in favor of any Subsidiary Guarantor or against
or in payment of any or all of the Obligations.
ARTICLE XIII
Representations and Warranties
Each Subsidiary Guarantor hereby represents and warrants that the
representations and warranties as to it made by the Borrower in Article III of
the Credit Agreement (other than, after the date hereof, the representations and
warranties in Section 3.04(d) and Section 3.06(a) of the Credit Agreement) with
respect to any Borrowing or the date of issuance, amendment, renewal or
extension of any Letter of Credit, in each case on or after the date hereof, are
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties are true and correct in all material respects as of such specified
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.


8



--------------------------------------------------------------------------------





ARTICLE XIV
Miscellaneous
SECTION 14.01.    Successors and Assigns. This Guaranty shall be binding upon
each Subsidiary Guarantor and upon the successors and assigns of such Subsidiary
Guarantors and shall inure to the benefit of the Guarantied Parties and their
respective successors and assigns. The successors and assigns of the Subsidiary
Guarantors and the Borrower shall include their respective receivers, trustees
and debtors-in-possession.
SECTION 14.02.    Enforcement; Waivers; Amendments
(a)    No delay on the part of any Guarantied Party in the exercise of any right
or remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guarantied Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Subsidiary Guarantor, any other guarantor of
all or any part of the Obligations or any other Person of any provision,
warranty, term or condition contained in any Loan Document now or at any time
hereafter executed by any such Persons and delivered to any Guarantied Party
shall not waive, affect or diminish any right of any Guarantied Party at any
time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act (except by a written
instrument pursuant to Section 14.02(b)) or knowledge of any Guarantied Party,
or its respective agents, officers or employees. No waiver of any provision of
this Guaranty or consent to any departure by any Subsidiary Guarantor therefrom
shall in any event be effective unless the same shall be permitted by a written
instrument pursuant to Section 14.02(b), and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No action by any Guarantied Party permitted hereunder shall in any way affect or
impair any Guarantied Party’s rights and remedies or the obligations of any
Subsidiary Guarantor under this Guaranty. Any determination by a court of
competent jurisdiction of the amount of any principal or interest owing by the
Borrower to a Guarantied Party shall be conclusive and binding on each
Subsidiary Guarantor irrespective of whether such Subsidiary Guarantor was a
party to the suit or action in which such determination was made.
(b)    None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Subsidiary Guarantors and the Administrative Agent with the consent of
the Required Lenders.
SECTION 14.03.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and


9



--------------------------------------------------------------------------------





determined solely in such New York State or, to the extent permitted by law, in
such Federal court. Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.
SECTION 14.04.    Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Guaranty), instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Credit Agreement), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth in the Credit Agreement), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Guaranty in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections and Exhibits shall be construed to
refer to Articles and Sections of, and Exhibits to, this Guaranty, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding” and (g)
reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.
SECTION 14.05.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 14.06.    Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Credit Agreement
and, in the case of any Subsidiary Guarantor, to such Subsidiary Guarantor in
care of the Borrower.


10



--------------------------------------------------------------------------------





SECTION 14.07.    Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 14.08.    Additional Subsidiary Guarantors. Each of the Subsidiary
Guarantors agrees that, if (a) pursuant to Section 5.10 of the Credit Agreement,
any Subsidiary is required to become a Subsidiary Guarantor hereunder or (b)
pursuant to Section 9.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become a Subsidiary Guarantor hereunder, such Subsidiary shall
execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit A (Guaranty Supplement) attached hereto and
shall thereafter become a Subsidiary Guarantor for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
rights, benefits and obligations of this Guaranty. The rights and obligations of
each Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this Guaranty.
SECTION 14.09.    Expenses; Indemnification. (a) Each Subsidiary Guarantor
agrees to pay or reimburse the Administrative Agent and each of the other
Guarantied Parties upon demand for all out-of-pocket expenses incurred by the
Administrative Agent or any other Guarantied Party, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any other
Guarantied Party, in connection with the enforcement of this Guaranty against
such Subsidiary Guarantor or the exercise or enforcement of any other right or
remedy available in connection herewith or therewith.
(b)    The Subsidiary Guarantors jointly and severally agree to indemnify and
hold harmless each Guarantied Party and the other Indemnitees as provided in
Section 9.03(b) of the Credit Agreement as if each reference in such Section to
“the Borrower” was a reference to “the Subsidiary Guarantors” and with the same
force and effect as if such Subsidiary Guarantors were parties to the Credit
Agreement.
(c)    Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.
SECTION 14.10.    Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE SUBSIDIARY GUARANTORS’
OBLIGATIONS HEREUNDER (INCLUDING THE SUBSIDIARY GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)), NO PARTY HERETO SHALL ASSERT, OR
PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO ASSERT, AND EACH PARTY HERETO
HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH PERSON (AND, IN THE CASE OF ANY
SUBSIDIARY GUARANTOR, ANY GUARANTIED PARTY AND ANY OTHER INDEMNITEE), ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.
SECTION 14.11.    Entire Agreement. This Guaranty, taken together with all of
the other Loan Documents executed and delivered by the Subsidiary Guarantors,
represents the entire agreement and understanding of the parties hereto and
supersedes all prior understandings, written and oral, relating to the subject
matter hereof.


11



--------------------------------------------------------------------------------





SECTION 14.12.    Counterparts. This Guaranty may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.
SECTION 14.13    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guaranty.
SECTION 14.14    Certain Acknowledgements and Agreements. Each Subsidiary
Guarantor hereby acknowledges the provisions of Section 2.16 of the Credit
Agreement and agrees to be bound by such provisions with the same force and
effect, and to the same extent, as if such Subsidiary Guarantor was a party to
the Credit Agreement.
ARTICLE XV
Termination
In addition to termination in accordance with Article X, so long as no Default
has occurred and is continuing (or would result from such release), (a) if all
of the Equity Interests of a Subsidiary Guarantor that are owned by the Borrower
or any other Subsidiary are sold or otherwise disposed of in a transaction or
transactions permitted by the Credit Agreement and as a result of such
disposition such Person is no longer a Subsidiary or (b) in the event that,
immediately after giving effect to the release of any Subsidiary Guarantor’s
Subsidiary Guaranty hereunder, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01 of the Credit Agreement, then, in
each case, promptly following the Borrower’s request, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from this Guaranty;
provided, however that clause (b) of this Article XV shall not authorize the
release of a Subsidiary Guarantor from its Subsidiary Guaranty if at the time of
the requested release it is required to be a Subsidiary Guarantor pursuant to
Section 5.10(a) of the Credit Agreement. A request by the Borrower for a release
pursuant to this Article shall be accompanied by a certificate of a Responsible
Officer certifying that the conditions to release set forth in this Article have
been satisfied. Any execution and delivery of any such release by the
Administrative Agent shall be without recourse or warranty by the Administrative
Agent.
[SIGNATURE PAGES FOLLOW]




12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Guaranty has been duly executed by the Subsidiary
Guarantors as of the day and year first set forth above.
[NAME OF SUBSIDIARY GUARANTOR]
 
 
 
 
By:
 
 
Name:
Title:






--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
as of the date first above written:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 
Name:
Title:







14



--------------------------------------------------------------------------------








EXHIBIT A TO
SUBSIDIARY GUARANTY
GUARANTY SUPPLEMENT
The undersigned hereby agrees to be bound as a Subsidiary Guarantor for purposes
of the Guaranty, dated as of [_______________, ____] (the “Subsidiary
Guaranty”), among certain Subsidiaries of MPLX LP, a Delaware limited
partnership, listed on the signature pages thereof or becoming party thereto
pursuant to the terms thereof and acknowledged by Wells Fargo Bank, National
Association, as Administrative Agent, and the undersigned hereby acknowledges
receipt of a copy of the Subsidiary Guaranty. Each reference to a “Subsidiary
Guarantor” in the Subsidiary Guaranty shall be deemed to include the
undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Subsidiary Guaranty applicable
to it is true and correct on and as the date hereof as if made on and as of such
date (or, to the extent such representations and warranties expressly relate to
an earlier date, on and as of such earlier date).
This Guaranty Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.
This Guaranty Supplement shall be construed in accordance with and governed by
the law of the State of New York.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Subsidiary Guaranty.
IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of _______________, ____.
[NAME OF SUBSIDIARY GUARANTOR]
 
 
 
 
By:
 
 
Name:
Title:










--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED
as of the date first above written:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 
Name:
Title:










